     Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 1 of 53
                                                                        1




 1                      UNITED STATES DISTRICT COURT
 2                      MIDDLE DISTRICT OF LOUISIANA
 3

 4   JESSIE CRITTINDON, ET AL    *          CIVIL ACTION
                                 *
 5   VERSUS                      *          NO. 17-512
                                 *
 6   MARLIN GUSMAN, ET AL        *          SEPTEMBER 18, 2018
     * * * * * * * * * * * * * * *
 7

 8

 9              MOTION TO DISMISS BY GARY MAYNARD, MOTION
      TO DISMISS BY ANGELA GRIFFIN, JAMES LEBLANC, AND PERRY STAGG;
10      MOTION TO DISMISS BY JOHNNY HEDGEMON, EDWARD KNIGHT, AND
      WYDETTE WILLIAMS; AND MOTION TO DISMISS BY COREY AMACKER AND
11          MARLIN GUSMAN BEFORE THE HONORABLE SHELLY D. DICK
                    UNITED STATES CHIEF DISTRICT JUDGE
12

13

14   APPEARANCES:
15   FOR THE PLAINTIFFS:              RODERICK & SOLANGE MACARTHUR
                                      JUSTICE CENTER
16                                    BY: EMILY M. WASHINGTON, ESQ.
                                           JAMES W. CRAIG, ESQ.
17                                    4400 S. CARROLLTON AVENUE
                                      NEW ORLEANS, LOUISIANA 70119
18
     FOR THE DEFENDANTS, MARLIN       ORLEANS PARISH SHERIFF'S OFFICE
19   GUSMAN AND COREY AMACKER:        BY:   BLAKE J. ARCURI, ESQ.
                                      2800 PERDIDO STREET
20                                    NEW ORLEANS, LOUISIANA 70119

21   FOR THE DEFENDANT, GARY          STANLEY, REUTER, ROSS, THORNTON
     MAYNARD:                         & ALFORD, LLC
22                                    BY: MATTHEW JAMES PAUL, ESQ.
                                      909 POYDRAS STREET, SUITE 2500
23                                    NEW ORLEANS, LOUISIANA 70112

24
     FOR THE DEFENDANTS,              USRY, WEEKS & MATTHEWS
25   JOHNNY HEDGEMON, EDWARD          BY: TIMOTHY R. RICHARDSON, ESQ.
     KNIGHT, AND WYDETTE                    SHANE BRYANT, ESQ.
     Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 2 of 53
                                                                        2




 1   WILLIAMS:                        1615 POYDRAS STREET, SUITE 1250
                                      NEW ORLEANS, LOUISIANA 70112
 2
     FOR THE DEFENDANTS, ANGELA       LOUISIANA DEPARTMENT OF JUSTICE
 3   GRIFFIN, PERRY STAGG, AND        BY: JAMES G. EVANS, ESQ.
     JAMES LEBLANC:                   1885 NORTH THIRD STREET, FLOOR 4
 4                                    BATON ROUGE, LOUISIANA 70802

 5

 6   OFFICIAL COURT REPORTER:         SHANNON L. THOMPSON, CCR.
                                      UNITED STATES COURTHOUSE
 7                                    777 FLORIDA STREET
                                      BATON ROUGE, LOUISIANA 70801
 8                                    (225) 389-3567
 9         PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY USING
                  COMPUTER-AIDED TRANSCRIPTION SOFTWARE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 3 of 53
                                                                            3




 1                           (SEPTEMBER 18, 2018)

 2             THE COURT:     GOOD MORNING.     BE SEATED.

 3                   OKAY.    CALL THE CASE, PLEASE.

 4             THE DEPUTY CLERK:        DOCKET NO. 17, CIVIL, 512, JESSIE

 5   CRITTINDON VERSUS MARLIN GUSMAN, ET AL.

 6             THE COURT:     OKAY.     COUNSEL, MAKE YOUR APPEARANCES,

 7   PLEASE.

 8             MS. WASHINGTON:        EMILY WASHINGTON AND JAMES CRAIG

 9   HERE ON BEHALF OF THE PLAINTIFFS.

10             THE COURT:     OKAY.

11             MR. RICHARDSON:        TIM RICHARDSON AND SHANE BRYANT ON

12   BEHALF OF THE DEFENDANTS WARDEN JOHNNY HEDGEMON, WARDEN EDWARD

13   KNIGHT, AND SHERIFF WYDETTE WILLIAMS.

14             THE COURT:     ALL RIGHT.     THAT'S EAST CARROLL?

15             MR. RICHARDSON:        YES.

16             THE COURT:     OKAY.

17             MR. PAUL:     GOOD MORNING, YOUR HONOR.       MATTHEW PAUL

18   HERE ON BEHALF OF GARY MAYNARD.

19             THE COURT:     OKAY.

20             MR. EVANS:     GOOD MORNING, YOUR HONOR.       JAMES EVANS ON

21   BEHALF OF THE DOC DEFENDANTS GRIFFIN, STAGG, AND LEBLANC.

22             MR. ARCURI:     GOOD MORNING, YOUR HONOR.       BLAKE ARCURI

23   HERE ON BEHALF OF THE OPSO DEFENDANTS SHERIFF MARLIN GUSMAN AND

24   DEPUTY COREY AMACKER.

25             THE COURT:     COUNSEL, WE ARE HERE ON SEVERAL MOTIONS
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 4 of 53
                                                                                            4




1   1   :   0   5    1   TO DISMISS.

                     2                   MR. PAUL, I'M GETTING READY TO MAKE YOUR DAY.          I

                     3   DON'T NEED TO HEAR ARGUMENTS WITH RESPECT TO MR. MAYNARD.

                     4   APOLOGIZE FOR BRINGING YOU OUT.

                     5                   BUT THE COURT HAS READ THE PLEADINGS, READ THE

                     6   COMPLAINT, READ THE MOTION TO DISMISS, THE MEMORANDUM IN

                     7   SUPPORT AND THE OPPOSITION.     THE COURT FINDS THAT MR. MAYNARD,

                     8   WHO WAS THE INDEPENDENT JAIL COMPLIANCE DIRECTOR AND WHO WAS

                     9   APPOINTED BY THE COURT UNDER A CONSENT DECREE IN AN EARLIER

                    10   CASE IS ESSENTIALLY ANALOGOUS TO A COURT-APPOINTED RECEIVER.

                    11   UNDER THE TERMS OF THE STIPULATED ORDER THAT APPOINTED MR.

                    12   MAYNARD IN THE JONES VERSUS GUSMAN CASE, I BELIEVE IT WAS,

                    13   INDICATED THAT HE WAS -- ALTHOUGH HE WAS GIVEN FINAL AUTHORITY

                    14   TO OPERATE THE ORLEANS PARISH JAIL AND FACILITIES, INCLUDING

                    15   THE PRISONER POPULATION IN THE CUSTODY OF ORLEANS PARISH

                    16   SHERIFF'S OFFICE, THE STIPULATED ORDER ALSO MADE VERY CLEAR

                    17   THAT HIS ROLE WAS TO IMPLEMENT THE CONSENT JUDGMENT; THAT HE

                    18   WAS ANSWERABLE ONLY TO THE COURT; AND THAT HE WAS A

                    19   REPRESENTATIVE OF THE COURT.

                    20                   BASED ON THE COURT TAKING JUDICIAL NOTICE OF

                    21   THAT CONSENT DECREE, OR THAT CONSENT ORDER IN THAT PRIOR CASE,

                    22   IN ADDITION TO THE CASE OF DAVIS VERSUS BAYLESS AT 70 F.3D 367,

                    23   AND THE CASE OF PLATA VERSUS SCHWARZENEGGER AT 2005 WESTLAW

                    24   2932253, NORTHERN DISTRICT OF CALIFORNIA, AND ALSO THE EASTERN

                    25   DISTRICT OF LOUISIANA'S PRIOR RULING IN CRAWFORD VERSUS GUSMAN,
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 5 of 53
                                                                                                  5




1   1   :   0   7    1   EASTERN DISTRICT, DOCKET NO. 17-CV-13397, THE COURT FINDS THAT

                     2   MR. MAYNARD ENJOYS JUDICIAL IMMUNITY.       AND NOTWITHSTANDING THE

                     3   FACT THAT, AS PLAINTIFFS POINT OUT, THE STIPULATED ORDER DID

                     4   NOT INCLUDE A JUDICIAL IMMUNITY PROVISION OR INDEMNITY

                     5   LANGUAGE, THE COURT NONETHELESS FINDS THAT THE LAW PROVIDES AS

                     6   A MATTER OF LAW FOR IMMUNITY AS A QUASI-JUDICIAL OFFICER.            SO

                     7   THE COURT IS GOING TO GRANT THE MOTION TO DISMISS AS TO MR.

                     8   MAYNARD.

                     9                   MR. PAUL, YOU'RE WELCOME TO STAY OR YOU'RE

                    10   WELCOME TO GO, IF YOU WISH.

                    11              MR. PAUL:    THANK YOU, YOUR HONOR.

                    12              THE COURT:    YOU'RE WELCOME.

                    13                   OKAY.    WITH RESPECT TO THE REMAINING MOTIONS,

                    14   THE WAY THE COURT WANTS TO HANDLE THIS IS LET ME HAVE ARGUMENT

                    15   FROM COUNSEL FOR DOC, FOLLOWED BY ARGUMENT FROM COUNSEL FOR THE

                    16   ORLEANS PARISH SHERIFF'S OFFICE ATTORNEYS, FOLLOWED BY ARGUMENT

                    17   FROM THE EAST CARROLL PARISH SHERIFF'S OFFICE ATTORNEY.            AND

                    18   THEN I'LL HEAR A REBUTTAL OR OPPOSITION, SO AS IT WERE, TO ALL

                    19   OF THE ARGUMENTS BY COUNSEL FOR THE PLAINTIFFS.

                    20                   SO, MR. EVANS, THE FLOOR IS YOURS.

                    21              MR. EVANS:    THANK YOU, YOUR HONOR.      NOW, I'LL BE VERY

                    22   BRIEF FOR THE COURT THIS MORNING.      I JUST WANTED TO POINT OUT

                    23   TO START, THAT IN REGARDS TO DOC, ONE OF THE CRITICAL ASPECTS

                    24   OF THIS CASE IS THAT DOC ITSELF IS NOT A DEFENDANT.          INDIVIDUAL

                    25   MEMBERS OF THE DEPARTMENT OF CORRECTIONS ARE NAMED AS
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 6 of 53
                                                                                              6




1   1   :   0   9    1   DEFENDANTS IN THEIR INDIVIDUAL CAPACITIES.        AND SO WHAT THAT

                     2   MEANS FOR PURPOSES OF A RULE 8 PLEADING IS THAT THERE MUST BE

                     3   ALLEGATIONS OF PERSONAL INVOLVEMENT AND KNOWLEDGE BY THOSE

                     4   DEFENDANTS.   AND IN THIS CASE, THE DOC DEFENDANTS' CONTENTION

                     5   IS THAT THE PLEADING IS DEFICIENT IN THAT AREA, AND FOR A

                     6   NUMBER OF REASONS.

                     7                   THE COMPLAINT OBVIOUSLY DISCUSSES A LOT OF

                     8   ACTIONS BY EAST CARROLL DEFENDANTS, BY ORLEANS DEFENDANTS, AND

                     9   OBVIOUSLY THE DOC DEFENDANTS.     HOWEVER, I THINK ONE OF THE

                    10   ISSUES THAT'S CURRENTLY POPPED UP HERE IS WHO HAD AUTHORITY TO

                    11   DO WHAT.   AND STATE LAW DISTRIBUTES THE AUTHORITY IN A NUMBER

                    12   OF WAYS, BUT THE MOST IMPORTANT FOR THE DOC DEFENDANTS IS

                    13   LOUISIANA CODE OF CRIMINAL PROCEDURE, ARTICLE 892, WHICH

                    14   PROVIDES THAT THE SHERIFF MUST PROVIDE A STATEMENT TO THE

                    15   DEPARTMENT WHERE AN INMATE IS SENTENCED.

                    16                   IN THIS CASE, THERE ARE EXPLICIT ALLEGATIONS

                    17   THAT THE SHERIFF, WHETHER IT BE ORLEANS OR EAST CARROLL, FAILED

                    18   IN THEIR DUTY TO DO THAT.     BUT BEYOND THAT, YOUR HONOR, THERE'S

                    19   NO -- THERE'S NOTHING MORE THAN CONCLUSIONARY ALLEGATIONS THAT

                    20   DEFENDANTS LEBLANC, STAGG, AND GRIFFIN ACTUALLY KNEW ABOUT THE

                    21   PLIGHT OF THESE THREE DEFENDANTS -- OR ALL OF THE DEFENDANTS IN

                    22   THE CONSOLIDATED CASES, AND FAILED TO DO ANYTHING ABOUT IT.

                    23                   AND UNDER THE DUE PROCESS CLAUSE, OF COURSE,

                    24   DELIBERATE INDIFFERENCE IS THE STANDARD UPON WHICH WE'RE

                    25   LOOKING AT.   AND SO IN TERMS OF PERSONAL INVOLVEMENT THAT WOULD
                         Case 3:17-cv-00512-SDD-EWD    Document 81    10/02/18 Page 7 of 53
                                                                                                  7




1   1   :   1   1    1   BE -- THAT WOULD THE BASIS OF THAT MOTION TO DISMISS.

                     2                   HOWEVER, THERE ARE ALLEGATIONS REGARDING FAILURE

                     3   TO IMPLEMENT A POLICY.       AGAIN, WE'RE LOOKING AT A DELIBERATE

                     4   INDIFFERENCE.   AND IN THIS CASE, YOUR HONOR, THE COMPLAINT

                     5   FAILS TO PUT FORTH SUFFICIENT ALLEGATIONS TO SHOW WHAT POLICIES

                     6   WERE NEEDED TO PREVENT THE ALLEGED VIOLATIONS, WHAT POLICIES

                     7   WERE IN PLACE THAT CAUSED THE CONSTITUTIONAL VIOLATIONS, AND

                     8   WHETHER THESE THREE DEFENDANTS KNEW ABOUT THAT.           AND THOSE ARE

                     9   CRITICAL ELEMENTS OF ANY DELIBERATE INDIFFERENCE CASE.               AND SO

                    10   FOR THOSE REASONS, YOUR HONOR, THE DEFENSE OBVIOUSLY CONTENDS

                    11   THAT THE DOC DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

                    12   UNDER 1983.

                    13                   AND VERY BRIEFLY FOR THE STATE LAW CLAIMS,

                    14   THERE'S TWO THAT I -- THE TWO BIG ONES, OBVIOUSLY, ARE FALSE

                    15   IMPRISONMENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS.

                    16   AND, YOUR HONOR, SIMPLY PUT, LOUISIANA STATE LAW PROVIDES THAT

                    17   THE SHERIFF HAS ABSOLUTE CONTROL AND AUTHORITY OVER THE INMATES

                    18   IN ITS STEAD, AND THAT INCLUDES THE ACTUAL CUSTODY OF THOSE

                    19   INMATES.

                    20                   AND SO WHERE WE ARE HERE IS THE COMPLAINT IS

                    21   VERY CLEAR WHERE THESE INMATES WERE AT ALL TIMES.            THEY WERE

                    22   EITHER AT ORLEANS OR EAST CARROLL.          AT NO TIME WERE THEY IN THE

                    23   CUSTODY OF DPS&C, PHYSICAL CUSTODY.          LEGAL CUSTODY IN DPS&C;

                    24   PHYSICAL CUSTODY IN THE SHERIFF.

                    25              THE COURT:    WHICH PUTS THIS COURT IN QUITE A
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 8 of 53
                                                                                              8




1   1   :   1   2    1   CONUNDRUM.     YOU HAVE LEGAL CUSTODY, AND THEN YOU HAVE JAILER

                     2   CUSTODY.

                     3                MR. EVANS:   RIGHT.

                     4                THE COURT:   YOU DON'T OBVIOUSLY DISPUTE THAT THESE

                     5   GENTLEMEN     -- I ASSUME THEY'RE BOTH MEN, THAT'S PROBABLY A BAD

                     6   ASSUMPTION -- BUT I ASSUME THE PLAINTIFFS ARE MEN, AND YOU

                     7   DON'T DISPUTE THAT THEY HAVE AN ABSOLUTE CONSTITUTIONAL RIGHT

                     8   TO BE RELEASED IN ACCORDANCE WITH THE COURT'S JUDGMENT OR

                     9   SENTENCE, AND THAT THEY HAVE AN ABSOLUTE CONSTITUTIONAL RIGHT

                    10   NOT TO BE DETAINED BEYOND WHAT SHOULD BE THEIR PROPER RELEASE

                    11   DATE, CORRECT?

                    12                MR. EVANS:   I WOULD NOT DISPUTE THAT, YOUR HONOR.

                    13                THE COURT:   SO VIOLATION OF A CONSTITUTIONAL LAW, WE

                    14   ARE NOT ARGUING ABOUT THAT.        WE ARE ARGUING ABOUT WHETHER OR

                    15   NOT IT WAS WHATEVER DOC DID OR DIDN'T DO WAS OBJECTIVELY

                    16   REASONABLE.

                    17                MR. EVANS:   RIGHT.   AND SPECIFICALLY IN REGARDS TO

                    18   1983 CLAIMS.

                    19                THE COURT:   RIGHT.

                    20                MR. EVANS:   THAT IS CORRECT, YOUR HONOR.

                    21                THE COURT:   OKAY.

                    22                MR. EVANS:   NOW, IN REGARDS TO THE STATE LAW CLAIMS,

                    23   OF COURSE -- AND THIS IS WHERE IT BECOMES VERY IMPORTANT THAT

                    24   DPS&C ITSELF IS NOT A DEFENDANT.        ALTHOUGH DPS&C MAY HAVE HAD

                    25   LEGAL CUSTODY OVER THESE INMATES, DEFENDANTS LEBLANC, STAGG,
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 9 of 53
                                                                                            9




1   1   :   1   3    1   AND GRIFFIN, THEY WERE NOT THE JAILERS OF THESE INDIVIDUALS.

                     2   AND SO TO THE EXTENT THAT THE PLAINTIFF IS SAYING THAT THEY

                     3   FALSELY IMPRISONED THESE INMATES, WELL, THAT CLAIM JUST -- IT

                     4   FAILS AS A MATTER OF LAW BECAUSE THEY WERE NOT THE JAILERS, NOR

                     5   DID THEY PERSONALLY DETAIN THESE INMATES, WHICH IS THE

                     6   PREREQUISITE FOR A FALSE IMPRISONMENT CLAIM.

                     7                    AND SIMILARLY FOR THE IIED CLAIM, YOUR HONOR,

                     8   THERE'S SIMPLY INSUFFICIENT FACTS HERE TO SHOW THAT, ONE, THE

                     9   DEFENDANTS ACTED EXTREME OR OUTRAGEOUS; OR TWO, THAT THEY

                    10   INTENDED TO INFLICT EMOTIONAL STRESS UPON THE INMATES.

                    11                    WHAT THE COMPLAINT SHOWS, OR WHAT IT ALLEGES, IS

                    12   THAT THEY MAY HAVE FAILED IN SOME DUTIES TO CALCULATE TIME, OF

                    13   COURSE.     AS I MENTIONED, THE SHERIFF HAS A DUTY TO PROVIDE

                    14   THAT.     BUT THERE'S NO ALLEGATIONS THAT THEY KNEW THAT THESE

                    15   INDIVIDUALS WERE OVER-DETAINED; THAT THEY WANTED TO INFLICT

                    16   EMOTIONAL STRESS BY OVER-DETAINING THEM; AND THAT THEY DID SO.

                    17   AND SO, YOUR HONOR, FOR ALL THOSE REASONS, THE DEFENDANTS WOULD

                    18   RESPECTFULLY REQUEST THAT THEIR MOTION TO DISMISS BE GRANTED.

                    19               THE COURT:    OKAY.   ALL RIGHT.   LET ME HEAR FROM

                    20   COUNSEL FOR ORLEANS PARISH.

                    21               MR. ARCURI:    GOOD MORNING, JUDGE.    I'LL ALSO BE

                    22   BRIEF.

                    23               THE COURT:    AND YOU'RE MR. ARCURI, RIGHT?

                    24               MR. ARCURI:    YES, YOUR HONOR.    BLAKE ARCURI --

                    25               THE COURT:    OKAY.
                         Case 3:17-cv-00512-SDD-EWD    Document 81    10/02/18 Page 10 of 53
                                                                                               10




1   1   :   1   5    1               MR. ARCURI:   -- ON BEHALF OF SHERIFF GUSMAN AND

                     2   DEPUTY AMACKER.

                     3                     SO STARTING OUT, JUST EVEN BEFORE QUALIFIED

                     4   IMMUNITY I WANTED TO ADDRESS ONE ISSUE WHICH I THINK KIND OF

                     5   PIGGYBACKS OFF OF WHAT DOC'S COUNSEL SAYS.           THERE'S AN

                     6   INDIVIDUAL CAPACITY CLAIM AGAINST SHERIFF GUSMAN WHICH, AS YOU

                     7   KNOW, THE PLAINTIFFS WOULD HAVE TO SHOW THAT HE WAS DIRECTLY

                     8   INVOLVED.    THEY'VE MADE A FORMULAIC RECITATION SAYING SHERIFF

                     9   GUSMAN IS DIRECTLY INVOLVED, AND THAT'S BASED ON THE FACT THAT

                    10   HE HAS ACCESS TO COMPUTER SYSTEMS WHICH SHOW RELEASE DATES FOR

                    11   ALL THE INMATES IN ORLEANS PARISH.          BY THAT LOGIC, EVERYONE IN

                    12   THIS ROOM IS DIRECTLY INVOLVED WITH THE SENTENCING YOUR HONOR

                    13   JUST HAD BECAUSE WE HAVE ACCESS TO THE SIMILAR KIND OF MINUTES

                    14   THAT EXIST IN ORLEANS PARISH, THAT SHERIFF GUSMAN WOULD HAVE

                    15   BEEN INVOLVED IN.

                    16                     THE SECOND LEVEL OF INVOLVEMENT THAT THEY SAY

                    17   SHERIFF GUSMAN HAD WAS THAT IN DECEMBER OF 2016, RIGHT AT THE

                    18   END OF DECEMBER, THE PLAINTIFFS' COUNSEL SENT A LETTER TO

                    19   SHERIFF GUSMAN NOTIFYING HIM AND THE DIRECTOR OF THIS POTENTIAL

                    20   OVER-DETENTION AFTER THE DATE AT WHICH THE SHERIFF HAD ANY

                    21   CONTROL OVER THE JAIL.       SO THIS IS MONTHS AFTER THIS ALLEGED

                    22   OVER-DETENTION STARTED AND ABOUT TWO WEEKS BEFORE THEY WERE

                    23   RELEASED, THAT IS THE DIRECT INVOLVEMENT THAT THEY ARE PLACING

                    24   UPON SHERIFF GUSMAN.      SO BEFORE I EVEN ADDRESS QUALIFIED

                    25   IMMUNITY, I WANTED TO BRING THAT UP.
                         Case 3:17-cv-00512-SDD-EWD   Document 81    10/02/18 Page 11 of 53
                                                                                              11




1   1   :   1   6    1                    GOING TO QUALIFIED IMMUNITY, I THINK THE CASE

                     2   THAT THE COURT NEEDS TO LOOK AT IS PORTER VERSUS EPPS, WHICH IS

                     3   VERY SIMILAR TO THE FACTS HERE.      IN THAT CASE, THE MISSISSIPPI

                     4   DEPARTMENT OF CORRECTIONS OFFICIALS GOT AN INMATE WITH A

                     5   SENTENCE OF FIVE YEARS, FOUR YEARS OF WHICH WAS SUSPENDED, AND

                     6   THEY MADE THE DECISION ON THEIR OWN, PER THEIR OWN POLICY, TO

                     7   UN-SUSPEND THE SENTENCE, TO SIMPLY ENFORCE IT AND DETAIN THE

                     8   INMATE.   AND THEY WENT TO TRIAL, AND IT WAS DETERMINED THAT

                     9   THEY DID, IN FACT, OVER-DETAIN THE INMATE; THAT THEY VIOLATED

                    10   HIS RIGHTS BECAUSE THEY SHOULD NOT HAVE SIMPLY UN-SUSPENDED A

                    11   JUDGE'S SENTENCE, ONLY A JUDGE CAN DO THAT.          HOWEVER, THE FIFTH

                    12   CIRCUIT LOOKED AT IT AND FOUND THAT THE EVIDENCE DID NOT SHOW

                    13   THAT A REASONABLE PERSON WOULD HAVE HAD ACTUAL OR CONSTRUCTIVE

                    14   NOTICE THAT MDOC'S POLICES, WITH REGARD TO THE RECORDS

                    15   DEPARTMENT, WOULD RESULT IN INSTANCES OF FALSE IMPRISONMENT.

                    16   NOW, THIS IS A CASE IN WHICH THEY TOOK A DIRECT STEP TO

                    17   OVER-DETAIN AN INMATE, AND THERE WAS -- IT WAS FOUND THAT THERE

                    18   WAS NO ACTUAL OR CONSTRUCTIVE NOTICE THAT THIS POLICY WOULD BE

                    19   A PROBLEM.

                    20                    IN THIS CASE, WE HAVE A SITUATION WHICH, IF YOU

                    21   READ THE PLEADINGS, IT'S NEGLIGENCE AT BEST.          NOBODY HAS

                    22   ALLEGED, CERTAINLY NOT AMACKER OR GUSMAN, TO SAY CRITTINDON AND

                    23   BURSE WERE JUST SENTENCED, I KNOW THEY'RE SUPPOSED TO GET OUT,

                    24   I'M GOING TO DO WHAT I CAN TO OVER-DETAIN THEM.           LEAVE THEM IN

                    25   THE DARK, SHIP THEM OFF SOMEWHERE.         AT BEST, YOU'RE LOOKING AT
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 12 of 53
                                                                                               12




1   1   :   1   7    1   NEGLIGENCE.

                     2                     THERE CERTAINLY IS NO ACTUAL OR CONSTRUCTIVE

                     3   NOTICE.   THERE CERTAINLY ARE NO OTHER INMATES MENTIONED OUT OF

                     4   THE HUNDREDS TO WHOM THIS SAME POLICY APPLIED THAT WENT TO EAST

                     5   CARROLL PARISH.     SO AT BEST, YOU HAVE AN ACCIDENT.

                     6                     I JUST DON'T SEE HOW THERE COULD BE ANY SHOWING

                     7   THAT -- OR THERE HADN'T BEEN ANY FACTS PLED -- THAT THEIR

                     8   ACTIONS OF TAKING DOC INMATES IN A JAIL WHERE THEY DON'T FIT,

                     9   SHIPPING THEM TO ANOTHER PARISH, WHO HOLDS DOC INMATES UNTIL

                    10   THE END OF THEIR SENTENCES, IS OBJECTIVELY UNREASONABLE, AND

                    11   THAT IT WOULD LEAD TO A CONSTITUTIONAL VIOLATION.

                    12                     MOVING ON FROM THAT --

                    13              THE COURT:    DOES ORLEANS PARISH HAVE -- WAS ORLEANS

                    14   PARISH A JAILER IN THIS CASE?

                    15              MR. ARCURI:    YES, WE WERE A JAILER.      AT SOME POINT

                    16   BEFORE THEY WERE SENTENCED THEY CAME IN FOR THEIR TRIAL -- OR,

                    17   I'M SORRY, PLEA AND SENTENCING, AND THEN THEY WERE SENT BACK TO

                    18   EAST CARROLL PARISH, SO WE WERE A JAILER.

                    19              THE COURT:    WELL, YOU DELEGATED YOUR JAILING

                    20   RESPONSIBILITY, OR YOU CONTRACTED AWAY YOUR JAILING

                    21   RESPONSIBILITY TO EAST CARROLL PARISH, BUT ORLEANS PARISH WAS

                    22   THE JAILER, CORRECT?

                    23              MR. ARCURI:    CORRECT, UNTIL --

                    24              THE COURT:    AND --

                    25              MR. ARCURI:    I'M SORRY, YOUR HONOR.
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 13 of 53
                                                                                              13




1   1   :   1   8    1              THE COURT:    -- AS THE JAILER, YOU WOULD AGREE WITH ME

                     2   THAT UNDER THE LAW UNDER VERY WELL-ESTABLISHED FIFTH CIRCUIT

                     3   PRECEDENCE, THE JAILER HAS THE DUTY TO MAKE SURE THAT PERSONS

                     4   IN THAT JAILER'S CUSTODY DO NOT SERVE MORE THAN THEIR SENTENCE;

                     5   THAT THEY DON'T -- THAT THEY AREN'T OVER-INCARCERATED IN TERMS

                     6   OF LENGTH OF TIME.      IS THAT CORRECT?

                     7              MR. ARCURI:    I THINK TO SOME EXTENT THAT'S CORRECT.

                     8   HOWEVER, THE MOMENT THE JUDGE SENTENCED THE INMATE TO THE LEGAL

                     9   CUSTODY OF THE DEPARTMENT OF CORRECTIONS, THE JAILER, IN THE

                    10   SENSE OF MARLIN GUSMAN, HAS NO AUTHORITY TO RELEASE THAT INMATE

                    11   UNTIL DOC ISSUES A RELEASE.

                    12              THE COURT:    ONCE THEY BECOME A DOC PRISONER, WHAT IS

                    13   THE SHERIFF'S OBLIGATION?

                    14              MR. ARCURI:    TO TRANSFER THEM TO DOC CUSTODY.

                    15              THE COURT:    WITH NO OTHER OBLIGATION?       NO REPORTING

                    16   OBLIGATION TO DOC?      DOC SAYS THAT YOU HAVE AN OBLIGATION UNDER

                    17   892 TO REPORT SOME RETENTION INFORMATION.

                    18              MR. ARCURI:    THAT'S CORRECT.     AND OF COURSE IF YOU

                    19   READ THE COMPLAINT, IT'S OUR POSITION THAT THAT REPORTING WAS

                    20   MADE.   THE COMPLAINT SOMEHOW SUGGESTS THAT MAYBE IT WAS MADE;

                    21   MAYBE IT WASN'T MADE.      SO EACH ONE OF US CAN COME UP HERE AND

                    22   SAY THE COMPLAINT SAID IT DIDN'T HAPPEN.

                    23              THE COURT:    IF THE COMPLAINT SAYS THAT THE REPORTING

                    24   WASN'T MADE, IS THAT A SUFFICIENT FACTUAL BASIS TO SAY THAT

                    25   ORLEANS PARISH WAS NOT OBJECTIVELY REASONABLE?
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 14 of 53
                                                                                             14




1   1   :   2   0    1               MR. ARCURI:    NO, I DON'T BELIEVE IT WAS.

                     2               THE COURT:    I DON'T CARE WHAT YOU BELIEVE.       WHAT DOES

                     3   THE LAW SAY?

                     4               MR. ARCURI:    WELL, I BELIEVE THAT --

                     5               THE COURT:    I DON'T CARE WHAT YOU BELIEVE.       WHAT DOES

                     6   THE LAW SAY?

                     7               MR. ARCURI:    THERE WOULD HAVE TO BE ACTUAL OR

                     8   CONSTRUCTIVE NOTICE THAT THIS POLICY WOULD HAVE LED TO THAT;

                     9   THAT THIS WAS NOT ONE SIMPLE MISTAKE, WHEN WE'RE TALKING ABOUT

                    10   QUALIFIED IMMUNITY, BUT THAT THERE WAS ACTUAL OR CONSTRUCTIVE

                    11   NOTICE THAT THE POLICY THAT AMACKER WAS IMPLEMENTING, AND THAT

                    12   THE SHERIFF AND MAYNARD HAD PUT IN PLACE, WOULD HAVE LED TO

                    13   THIS.

                    14               THE COURT:    IS THERE AN ALLEGATION THAT THE ORLEANS

                    15   PARISH SHERIFF'S OFFICE FAILED IN ITS OBLIGATIONS TO PROVIDE

                    16   WHATEVER KIND OF TERM DATA IT WAS SUPPOSED TO PROVIDE TO DOC?

                    17   IS THERE AN ALLEGATION OF THAT?

                    18               MR. ARCURI:    THERE IS.   AND IF THAT ALLEGATION DOES

                    19   NOT RISE TO THE LEVEL OF BEING OBJECTIVELY UNREASONABLE OR

                    20   DELIBERATELY INDIFFERENT, MEANING -- IN OTHER WORDS, I THINK TO

                    21   SUSTAIN THAT ALLEGATION AS A CONSTITUTIONAL VIOLATION, THEY

                    22   HAVE TO SHOW DELIBERATE INDIFFERENCE.        THEY HAVE TO SHOW THAT

                    23   AMACKER IS BASICALLY SITTING THERE SAYING, I KNOW I'VE GOT TO

                    24   DO THIS, BUT I'M NOT GOING TO SEND IT WITH HIM.          IT CAN'T BE AN

                    25   ACCIDENT.    IT CAN'T BE A MISTAKE.
                         Case 3:17-cv-00512-SDD-EWD   Document 81    10/02/18 Page 15 of 53
                                                                                                15




1   1   :   2   1    1              THE COURT:    GOTCHA.

                     2              MR. ARCURI:    IT CAN'T BE NEGLIGENCE.

                     3              THE COURT:    AND WHAT DO THEY PLEAD?       THEY PLEAD YOU

                     4   HAD AN OBLIGATION UNDER 892.

                     5              MR. ARCURI:    YES.

                     6              THE COURT:    AND YOU DID HAVE AN OBLIGATION UNDER 892,

                     7   YOU'RE CONCEDING THAT; IS THAT CORRECT?

                     8              MR. ARCURI:    ABSOLUTELY.

                     9              THE COURT:    SO YOU HAVE A LEGAL DUTY.        ALL RIGHT?    DO

                    10   THEY PLEAD THAT YOU FAILED TO ABIDE YOUR LEGAL DUTY?

                    11              MR. ARCURI:    YES, BUT THEY DO NOT --

                    12              THE COURT:    THEN WHY ISN'T THAT DELIBERATE

                    13   INDIFFERENCE?

                    14              MR. ARCURI:    FAILED TO ABIDE -- FAIL TO COMPLY WITH

                    15   MY LEGAL DUTY COULD BE NEGLIGENCE.         IN OTHER WORDS, IF IT'S A

                    16   MISTAKE, IT'S NEGLIGENCE.        IF IT'S DELIBERATE INDIFFERENCE,

                    17   THEY WOULD HAVE SAID, "WE KNEW WE HAD TO BRING THIS PAPERWORK

                    18   FOR THESE TWO, AND WE TURNED A BLIND EYE."

                    19              THE COURT:    RIGHT.

                    20              MR. ARCURI:    WHICH IS THE LANGUAGE THE COURTS USED.

                    21              THE COURT:    RIGHT.

                    22              MR. ARCURI:    AND DIDN'T DO IT.

                    23              THE COURT:    RIGHT.    IF THEY ACCIDENTLY THREW THE

                    24   PIECE OF PAPER THEY WERE SUPPOSED TO SEND TO DOC IN THE TRASH,

                    25   I AGREE WITH YOU, THAT WOULD BE NEGLIGENCE.
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 16 of 53
                                                                                               16




1   1   :   2   1    1               MR. ARCURI:    CORRECT.

                     2               THE COURT:    BUT --

                     3               MR. ARCURI:    OR IF THE PAPER WAS LOST IN A STACK OF

                     4   OTHER PAPERS.

                     5               THE COURT:    RIGHT.   OKAY.   AND SO HOW DO YOU EXPLAIN

                     6   THAT THIS HAPPENED TO MULTIPLE PERSONS THAT WERE IN THE CUSTODY

                     7   OF ORLEANS PARISH SHERIFF'S DEPARTMENT?        WHEN I SAY THE WORD

                     8   CUSTODY, I MEAN AS THE JAILER.

                     9               MR. ARCURI:    I THINK IT'S WHAT YOU REFERRED TO AS

                    10   MULTIPLE.    IT DID HAPPEN TO MORE THAN ONE PLAINTIFF IN THIS

                    11   CASE.   IT HAPPENED TO AN EXTREMELY SMALL PERCENTAGE OF ALL THE

                    12   PEOPLE WHO WERE UP THERE HAVING THIS SAME THING OCCUR TO THEM,

                    13   IN A SENSE THAT THEIR PAPERWORK WAS PROCESSED, IT WAS SENT UP.

                    14   THE PROCESS WORKS FLAWLESSLY.

                    15                    THIS IS THE LARGEST VOLUME SENTENCING AND

                    16   PROSECUTION COURT IN THE STATE OF LOUISIANA.         THERE ARE 20,000

                    17   PEOPLE BOOKED A YEAR IN ORLEANS PARISH, AND WE HAVE TWO THAT

                    18   WERE FOUND INITIALLY IN DECEMBER IN EAST CARROLL WHERE THIS

                    19   HAPPENED TO.    AND AFTER AN EXHAUSTIVE SEARCH THAT NO OTHER

                    20   ATTORNEYS HAVE ACCESS TO -- THIS IS NOT PUBLIC RECORDS.             THIS

                    21   IS -- THEY HAVE ACCESS UNFETTERED TO EVERY DOCUMENT IN THE

                    22   PRISON, THEY FOUND A THIRD.        SO OF ALL THESE PEOPLE IN ORLEANS

                    23   PARISH, AND OF ALL THE HUNDREDS WHO WERE SENT TO EAST CARROLL,

                    24   THEY HAVE FOUND THREE.

                    25                    SO IT CERTAINLY DOESN'T SEEM TO ME THAT ANYBODY
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 17 of 53
                                                                                               17




1   1   :   2   2    1   WAS ON NOTICE THERE WAS A PROBLEM UNTIL THEIR LETTER IN

                     2   DECEMBER OF 2016.    AND THERE WERE NO INSTANCES BEFORE THAT

                     3   WHERE THEY CAN SAY, CERTAINLY FOR THE MONELL CLAIM, "LOOK, THE

                     4   SHERIFF SHOULD HAVE KNOWN THERE WAS A PROBLEM, SHOULD HAVE

                     5   KNOWN THERE WAS A PROBLEM."        WE FOUND OUT ABOUT BOTH OF THESE

                     6   ON DECEMBER 27, 28, 2016, WHICH WAS THE FIRST NOTICE WE HAD OF

                     7   THE PROBLEM.    NOW, THEY SAY THE FAMILY WAS CALLING, QUOTE, "THE

                     8   JAIL."    THEY DON'T SAY THE FAMILY SPOKE TO AMACKER OR GUSMAN.

                     9   THEY DON'T SAY WHO THE FAMILY SPOKE TO.

                    10                    SO I THINK MY ISSUE HERE IS DRAWING THE LINE

                    11   BETWEEN AN ACCIDENT, NEGLIGENCE, A PAPERWORK ERROR, AND WHETHER

                    12   OR NOT AMACKER OR GUSMAN SAID, "I KNOW THAT CRITTINDON AND

                    13   BURSE NEED TO GET OUT TODAY.        I'M NOT GOING TO DO ANYTHING

                    14   ABOUT IT.    I'M GOING TO TURN A BLIND EYE AND LET THEM SIT UP

                    15   THERE."

                    16               THE COURT:    AND SO IT'S YOUR ARGUMENT THAT, AS PLED,

                    17   THE ALLEGATIONS IN THE COMPLAINT PLEAD NOTHING MORE THAN

                    18   NEGLIGENCE OR A PAPERWORK ERROR OR JUST BASICALLY A 2315

                    19   BREACH?

                    20               MR. ARCURI:    THAT'S CORRECT, YOUR HONOR.      BECAUSE

                    21   WHILE THE PLEADING DOES SAY GUSMAN ACTED WITH DELIBERATE

                    22   INDIFFERENCE.    AMACKER ACTED WITH DELIBERATE INDIFFERENCE.

                    23               THE COURT:    RIGHT.   I'M AWARE OF THE FACTS.

                    24               MR. ARCURI:    THOSE ARE FORMULAIC RECITATIONS OF

                    25   ELEMENTS.    YES, THAT'S MY CONTENTION, JUDGE.       SO UNLESS THE
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 18 of 53
                                                                                              18




1   1   :   2   4    1   COURT HAS ANY OTHER FURTHER QUESTIONS -- I'D JUST ADD THAT, I

                     2   THINK I BRIEFLY COVERED IT, WITH RESPECT TO THE MONELL CLAIM,

                     3   THE OFFICIAL CAPACITY CLAIM AGAINST SHERIFF GUSMAN, THEY WOULD

                     4   HAVE TO SHOW A PATTERN OF SUFFICIENTLY NUMBERED PRIOR INCIDENTS

                     5   OF THIS HAPPENING.       IT CAN'T BE OVER-DETENTIONS IN GENERAL.      IT

                     6   HAS TO BE SPECIFIC OVER-DETENTIONS THAT HAPPENED IN THIS

                     7   SIMILAR CIRCUMSTANCE.       AND THAT COMES FROM CONNICK, WHERE YOU

                     8   CAN'T JUST SHOW BRADY VIOLATIONS.       YOU HAVE TO SHOW BRADY

                     9   VIOLATIONS THAT AROSE FROM A PROSECUTING ATTORNEY OVER BLOOD OR

                    10   SCIENTIFIC EVIDENCE.

                    11                    SO I THINK THAT THEY WOULD HAVE TO SHOW THAT

                    12   THERE WAS SOMETHING HAPPENING BEFORE THIS CASE AROSE THAT WOULD

                    13   HAVE PUT SHERIFF GUSMAN ON NOTICE THAT HE HAD TO MAKE SOME

                    14   CHANGE WITH THIS PROCEDURE, OR THIS WAS BOUND TO HAPPEN.

                    15               THE COURT:    OKAY.   LET ME JUST ASK YOU WHILE I'M AT

                    16   IT BECAUSE YOUR CO-COUNSEL FOR EAST CARROLL MADE THE SAME

                    17   ARGUMENT.    WHAT IS THIS DUPLICATIVE ARGUMENT THAT YOU MAKE ON

                    18   BEHALF OF MR. AMACKER?       I MEAN YOU SAY THAT MR. AMACKER DOESN'T

                    19   HAVE OFFICIAL CAPACITY OF LIABILITY BECAUSE IT'S DUPLICATIVE OF

                    20   THE ALLEGATIONS AGAINST GUSMAN.       I'M NOT FOLLOWING THAT

                    21   ARGUMENT.

                    22               MR. ARCURI:    WELL --

                    23               THE COURT:    MAYBE I'M MISSING SOMETHING.

                    24               MR. ARCURI:    SO THE OFFICIAL CAPACITY CLAIM IS

                    25   AGAINST THE SHERIFF'S OFFICE, NO MATTER WHO THEY'RE GOING TO
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 19 of 53
                                                                                             19




1   1   :   2   5    1   BRING IT AGAINST.    MY ISSUE WITH THE OFFICIAL CAPACITY CLAIM

                     2   AGAINST AMACKER, OR THE SUPERVISORY LIABILITY CLAIM, IS THAT

                     3   THIS IS A CAST-ALL PETITION WHERE GUSMAN IS THE SUPERVISOR THAT

                     4   WRITES ALL THE POLICIES, MAYNARD IS ALSO THAT.          WE'RE GOING TO

                     5   SUE GUSMAN IN HIS INDIVIDUAL CAPACITY.        WE'RE GOING TO SUE

                     6   AMACKER, WHO'S A DEPUTY, NOT A SUPERVISOR, IN HIS INDIVIDUAL

                     7   CAPACITY.    AND THEN WE'RE GOING TO TRY AND GET AN OFFICIAL

                     8   CAPACITY CLAIM, OR A SUPERVISORY LIABILITY CLAIM, JUST BY

                     9   SAYING HE'S A SUPERVISOR.      THEY SUED ONE DEPUTY WHO MERELY

                    10   PROCESSES PAPERWORK AND SAID HE WRITES POLICIES, PATTERNS, AND

                    11   PROCEDURES OF THE SHERIFF'S OFFICE.        AND I GUESS THAT WAS MY

                    12   CONCERN.    I THINK THE SUPERVISORY LIABILITY CLAIMS AGAINST A

                    13   DEPUTY, WHO IS THE ONE PERSON THAT SENDS PAPERWORK OVER, JUST

                    14   SIMPLY HAVE NO MERIT.      I MEAN THIS IS A -- LITERALLY, A

                    15   PAPER-PUSHER, WHO IS NOT -- THEY DID NOT MAKE ANY COMPLAINT.

                    16               THE COURT:    BUT I CAN'T FIND THAT AS A MATTER OF FACT

                    17   ON A 12(B)(6).    I MEAN THE ALLEGATIONS IN THE COMPLAINT ARE

                    18   THAT GUSMAN DELEGATED RESPONSIBILITY FOR ENACTING POLICIES AND

                    19   PROCEDURES TO MAKE SURE THAT ALL THIS REPORTING WAS DONE, AND

                    20   THAT THESE PEOPLE WEREN'T OVER-INCARCERATED.         IF THOSE ARE THE

                    21   ALLEGATIONS OF THE COMPLAINT, WHY CAN'T AMACKER BE RESPONSIBLE

                    22   IN AN OFFICIAL CAPACITY?

                    23               MR. ARCURI:    I GUESS IF YOU'RE GOING TO TAKE THOSE

                    24   ALLEGATIONS AS TRUE, WHICH THEY SIMPLY --

                    25               THE COURT:    I HAVE TO.   I HAVE TO.
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 20 of 53
                                                                                              20




1   1   :   2   6    1              MR. ARCURI:    WELL, I DON'T THINK YOU DO BECAUSE ALL

                     2   THAT IS IS AN ELEMENT.       AND I'M NOT TRYING TO BE DISRESPECTFUL.

                     3   IT'S JUST AN -- THEY ARE JUST RECITING AN ELEMENT OF AN

                     4   OFFICIAL CAPACITY CLAIM AND PUTTING AMACKER'S NAME IN IT, THAT

                     5   HE --

                     6              THE COURT:    WELL, WHAT THEY SAID WAS GUSMAN DELEGATED

                     7   TO AMACKER, AND THAT AMACKER HAD THE RESPONSIBILITY OF MAKING

                     8   SURE THAT THE CALCULATIONS WERE MADE.

                     9              MR. ARCURI:    RIGHT.

                    10              THE COURT:    AND THEY WEREN'T MADE, AND THEN THESE

                    11   PRISONERS WERE TRANSFERRED TO EAST CARROLL.

                    12              MR. ARCURI:    RIGHT.

                    13              THE COURT:    THAT'S WHAT IT SAYS.

                    14              MR. ARCURI:    BUT IT SAYS THAT HE DELEGATED

                    15   POLICY-MAKING AUTHORITY, AND THEN IT SAYS AMACKER FOLLOWED THE

                    16   POLICY.   AMACKER CALCULATED THE TIME.        AMACKER PUT TOGETHER THE

                    17   LIST, AND AMACKER SENT THE INMATES TO DOC.          IT DOESN'T SAY THAT

                    18   HE SUPERVISED ANYONE.     THAT'S MY ISSUE.

                    19                    HE HAS NO SUPERVISORY AUTHORITY AT THE SHERIFF'S

                    20   OFFICE.   IT DOESN'T SAY HE DOES.      IT SAYS GUSMAN DELEGATED

                    21   POLICY-MAKING AUTHORITY, AND THEN AMACKER SIMPLY CARRIED OUT A

                    22   POLICY THAT THEY SAY GUSMAN MADE OR MAYBE MAYNARD MADE.

                    23              THE COURT:    AMACKER IS RESPONSIBLE FOR RECORDING THE

                    24   RELEASE OF PRISONERS LEAVING OPSO'S PHYSICAL CUSTODY.

                    25              MR. ARCURI:    AND THAT'S --
                         Case 3:17-cv-00512-SDD-EWD    Document 81    10/02/18 Page 21 of 53
                                                                                                    21




1   1   :   2   7    1               THE COURT:    HE BOTH PERSONALLY IMPLEMENTED POLICY AND

                     2   ACTED UNDER THE DIRECTION AND THE SUPERVISION OF GUSMAN AND

                     3   MAYNARD.     HE WAS PERSONALLY AWARE OF THE UNLAWFUL DETENTION.

                     4   THAT'S WHAT IT SAYS.

                     5               MR. ARCURI:    RIGHT.   SO HE'S NOT A SUPERVISOR.         IT

                     6   SAYS HE ACTED UNDER THE SUPERVISION.          HE PERSONALLY IMPLEMENTED

                     7   POLICY.     THAT'S WHAT EVERY DEPUTY DOES.       THAT'S WHAT EVERY

                     8   LINE-STAFF DEPUTY DOES.       THEY IMPLEMENT THE POLICY.        IT DOESN'T

                     9   SAY HE WROTE POLICY, MADE POLICY.       I MEAN THEY MIGHT HAVE A

                    10   VAGUE RECITATION OF THAT, BUT IT DOESN'T SAY WHAT HE MADE.                 HE

                    11   TOOK GUSMAN'S POLICIES, OR MAYNARD'S POLICIES, AND IMPLEMENTED

                    12   THEM.     AND I CONCEDE ALL THAT.    HE DID CALCULATE THE TIME,

                    13   CREDIT FOR TIME SERVED PAPERWORK.       HE WAS RESPONSIBLE FOR

                    14   SENDING THE PAPERWORK.       WE CONCEDE THAT.     BUT WE DON'T CONCEDE

                    15   THAT HE WAS A SUPERVISOR IN ANY SENSE, OR THAT HE HAD ANY

                    16   AUTHORITY OVER ANYONE.

                    17               THE COURT:    DEFENDANTS' MAYNARD AND GUSMAN DELEGATED

                    18   TO DEFENDANT AMACKER FINAL POLICY-MAKING AUTHORITY FOR THE

                    19   PURPOSES OF ESTABLISHING AND IMPLEMENTING PRACTICES AND

                    20   PROCEDURES PERTAINING TO PROCESSING.

                    21               MR. ARCURI:    AND THAT IS SIMPLY A FORMULAIC

                    22   RECITATION OF THE ELEMENT OF GETTING SUPERVISORY RELIABILITY.

                    23   IT DOESN'T SAY WHAT POLICY IT WAS.          IT DOESN'T SAY WHAT HE --

                    24   IT LITERALLY SAYS THEY DELEGATED POLICY-MAKING AUTHORITY TO

                    25   HIM, AND THEN IT SAYS HE CARRIED OUT THE POLICY.            HE FILLED OUT
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 22 of 53
                                                                                                22




1   1   :   2   9    1   THE PAPERWORK.    HE GOT THE LIST READY FOR DOC.         HE TRANSMITTED

                     2   THE TIME SLIPS TO DOC.       I CONCEDE THAT HE DID THAT, NOT THAT HE

                     3   WAS A SUPERVISOR; THAT HE WROTE ANY POLICY.           AND I THINK THAT

                     4   IF YOU'RE GOING TO SAY THE SHERIFF DELEGATED ALL POLICY-MAKING

                     5   AUTHORITY, AND THE COMPLIANCE DIRECTOR DELEGATED ALL

                     6   POLICY-MAKING AUTHORITY TO A DEPUTY, YOU HAVE TO SAY SOMETHING

                     7   THEN THEY DELEGATED IT TO HIM.        THAT'S MY PURPOSE FOR INCLUDING

                     8   THAT, YOUR HONOR.

                     9              THE COURT:    OKAY.     ALL RIGHT.    THANK YOU, COUNSEL.

                    10                    LET ME HEAR FROM EAST CARROLL.

                    11              MR. ARCURI:    THANK YOU.

                    12              MR. RICHARDSON:       GOOD MORNING, YOUR HONOR.      TIM

                    13   RICHARDSON AND SHANE BRYANT ON BEHALF OF EAST CARROLL PARISH

                    14   DEFENDANTS.

                    15                    JUDGE, OUR ARGUMENTS OBVIOUSLY ARE SIMILAR.            THE

                    16   OBVIOUS DIFFERENCE HERE IS THAT EAST CARROLL IS NOT THE PARISH

                    17   WHERE THESE INDIVIDUALS WERE SENTENCED.           IT'S NOT THE PARISH

                    18   WHERE THE PLEADINGS AND THE PROCEEDINGS OCCURRED.           IT ISN'T THE

                    19   PARISH WHERE THE SENTENCING OCCURRED.           AS WE ALL KNOW, THERE

                    20   WAS A SENTENCING, AND THEN THESE INMATES WERE THEN SENT TO EAST

                    21   CARROLL, BEING HELD THERE FOR THE ORLEANS PARISH SHERIFF.

                    22                    SO KIND OF GOING THROUGH SOME OF THE INITIAL

                    23   ITEMS.    THERE'S SIX POINTS, I BELIEVE, THAT WERE RAISED IN OUR

                    24   MOTION.    THE FIRST ONE IS:      IS THERE A CONSTITUTIONAL VIOLATION

                    25   BY THE EAST CARROLL PARISH DEFENDANTS?           AND I THINK THE ANSWER
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 23 of 53
                                                                                                  23




1   1   :   3   0    1   TO THAT IS NO.     AND THE REASON, JUDGE, IS BECAUSE OF THESE

                     2   CASES HERE, WHICH WE CITED IN OUR BRIEF ON PAGE 4.           IT SAYS,

                     3   "THE AUTHORITY AND RESPONSIBILITY FOR CALCULATING THE RELEASE

                     4   DATES FOR INMATES SENTENCED TO DOC CUSTODY RESTS WITH THE DOC,

                     5   REGARDLESS OF WHERE THE INMATES ARE HOUSED."          AND THAT'S

                     6   LOUISIANA REVISED STATUTE 15:571.3.         IT FURTHER SAYS THAT, "FOR

                     7   INMATES IN THE CUSTODY OF DOC, THE SECRETARY OF THE DOC SHALL

                     8   ESTABLISH REGULATIONS FOR AWARDING AND RECORDING OF GOOD TIME

                     9   AND SHALL DETERMINE WHEN GOOD TIME HAS BEEN EARNED TOWARD

                    10   DIMINUTION OF SENTENCE."      THAT'S STATE V. ARMSTRONG, 47 SO.3D

                    11   1075, 1077.

                    12               THE COURT:   I UNDERSTAND THAT, BUT I DON'T UNDERSTAND

                    13   HOW THAT GETS YOU NO CONSTITUTIONAL VIOLATION.

                    14               MR. RICHARDSON:    WELL, JUDGE --

                    15               THE COURT:   I MEAN THESE PEOPLE WERE DETAINED PAST

                    16   THEIR RELEASE DATE, END OF STORY.        LIBERTY INTEREST, END OF

                    17   STORY.   FOURTEENTH AMENDMENT, CONSTITUTIONAL VIOLATION.             I

                    18   DON'T KNOW HOW IN THE WORLD YOU ARGUE THAT'S NOT A

                    19   CONSTITUTIONAL VIOLATION.      IT MAY NOT HAVE BEEN YOURS, BUT --

                    20               MR. RICHARDSON:    OH, NO.

                    21               THE COURT:   -- IT IS A CONSTITUTIONAL VIOLATION.

                    22   THEY'RE THE ONES WITH THE CONSTITUTIONAL RIGHTS.

                    23               MR. RICHARDSON:    YEAH, I --

                    24               THE COURT:   THEY WERE VIOLATED BY SOMEBODY.         I DON'T

                    25   KNOW WHO.     I DON'T KNOW IF THERE'S LIABILITY FOR IT, BUT THEY
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 24 of 53
                                                                                                24




1   1   :   3   1    1   WERE VIOLATED.

                     2              MR. RICHARDSON:      YEAH.   I'M NOT SAYING --

                     3              THE COURT:   CAN WE AGREE WITH --

                     4              MR. RICHARDSON:      YEAH.

                     5              THE COURT:   CAN WE AGREE ON THAT?

                     6              MR. RICHARDSON:      YEAH.   I'M NOT GOING TO SAY PEOPLE

                     7   CAN BE HELD PAST THEIR TIMES THEY NEED TO BE OUT.

                     8              THE COURT:   OKAY.

                     9              MR. RICHARDSON:      I'M NOT ARGUING THAT AT ALL.

                    10              THE COURT:   WELL, IT'S THEIR CONSTITUTIONAL RIGHT.

                    11              MR. RICHARDSON:      SURE.

                    12              THE COURT:   AND IT WAS VIOLATED.

                    13              MR. RICHARDSON:      YEAH.   I'M NOT SAYING THAT THEY

                    14   DIDN'T NECESSARILY HAVE A CONSTITUTIONAL RIGHT.          I'M JUST

                    15   SAYING FOR THE EAST CARROLL, FOR MY CLIENT, RIGHT.

                    16                    SO THERE'S NO CASE THAT I FOUND -- OR ANY

                    17   STATUTE -- THAT SAYS WHEN YOU ARE IN AN INSTITUTION HOLDING FOR

                    18   SOMEONE ELSE, THAT THAT INSTITUTION IS SUPPOSED TO DETERMINE --

                    19   MAKE DETERMINATIONS, LET PEOPLE OUT.        THERE'S NO CASE ON THAT.

                    20   AND I THINK THE REASON FOR THAT IS BECAUSE THAT'S NOT THE DUTY

                    21   OF THE CONFINING -- OR HOLDING INSTITUTION.         I THINK OTHERWISE

                    22   WOULD BE A PRETTY SCARY PROPOSITION IN LOUISIANA.           WE WOULD

                    23   HAVE THE DOC, WHO IS ENTRUSTED -- OR UNDER THE STATUTE WITH

                    24   DETERMINING THE TIME, BUT THEN YOU WOULD HAVE INDIVIDUAL

                    25   PRISONS MAKING DETERMINATIONS AS TO WHEN TO HAVE PEOPLE
                         Case 3:17-cv-00512-SDD-EWD    Document 81    10/02/18 Page 25 of 53
                                                                                                 25




1   1   :   3   2    1   RELEASED.

                     2                    AND IN LOUISIANA, AS YOU WELL KNOW, JUDGE,

                     3   THERE'S A MYRIAD OF PRIVATE JAILS.          SO WE WOULD HAVE PRIVATE

                     4   JAILS ALSO TRYING TO MAKE DETERMINATIONS ON GOOD TIME,

                     5   DETERMINE WHAT SENTENCES ARE, WHEN THEY'RE NOT EVEN IN THE

                     6   PARISH WHERE THIS OCCURRED.       SO WHAT I'M GETTING AT THERE,

                     7   JUDGE, IS IN TERMS OF THE EAST CARROLL PARISH, THERE'S NO

                     8   CONSTITUTIONAL VIOLATION AS TO --

                     9               THE COURT:   WELL, WAS EAST CARROLL PARISH A JAILER?

                    10               MR. RICHARDSON:    I THINK EAST CARROLL PARISH WAS NOT

                    11   THE JAILER, AS DEFINED AS A LEGAL TERM, A JAILER.            I THINK THE

                    12   JAILER WOULD HAVE BEEN THE SHERIFF OF ORLEANS PARISH.             I THINK

                    13   WE WERE A HOLDING INSTITUTION.       THEY HAD BEEN TRANSFERRED.

                    14   THEY WERE NOT THE INSTITUTION UNDER THE LAW THAT HOLDS THE

                    15   INDIVIDUAL AS THE, QUOTE, "JAILER."          THEY WERE OBVIOUSLY IN THE

                    16   CUSTODY.

                    17               THE COURT:   I MEAN, SEE, THIS IS THE PROBLEM:            ONE,

                    18   WE SAY THAT, WELL, DOC HAD LEGAL CUSTODY.           BUT, THEN, WHO HAD

                    19   PHYSICAL CUSTODY?    YOU SAY, NOT US, WE WEREN'T THE JAILER,

                    20   ORLEANS PARISH WAS THE JAILER.       ORLEANS PARISH SAYS, NO, WELL,

                    21   WE DIDN'T HAVE CUSTODY, THE DOC HAD CUSTODY.           YOU HAVE LEGAL

                    22   CUSTODY.    YOU HAVE PHYSICAL CUSTODY.        THEN YOU HAVE WHO'S THE

                    23   JAILER, WHO'S THE NOT JAILER.       BOTTOM LINE IS, SOMEBODY HAS A

                    24   DUTY TO EFFECT A TIMELY RELEASE.       AND ALL THREE OF Y'ALL OVER

                    25   THERE ARE POINTING THE FINGER AT EACH OTHER.
                         Case 3:17-cv-00512-SDD-EWD     Document 81   10/02/18 Page 26 of 53
                                                                                               26




1   1   :   3   3    1                MR. RICHARDSON:    I THINK, JUDGE, THE PROBLEM, AS I

                     2   SEE IT, IS I DON'T SEE ANY CASE THAT INDICATES THAT A HOLDING

                     3   JAIL, SOMEONE THAT'S BEEN TRANSFERRED BECAUSE OF OVERCROWDING

                     4   OR WHATEVER, THEN HAS A RESPONSIBILITY TO TAKE OVER THE DOC'S

                     5   RESPONSIBILITY, OR ANYBODY ELSE'S, TO START CALCULATING TIME.

                     6   I THINK THAT'S A PROBLEM.

                     7                     AND THAT GOES INTO MY SECOND ARGUMENT AS TO

                     8   QUALIFIED IMMUNITY, YOUR HONOR.        CERTAINLY EVEN IF -- LET ME GO

                     9   WITH THAT.     ASSUMING THERE WAS SOME KIND OF CONSTITUTIONAL

                    10   VIOLATION AS TO THE EAST CARROLL PARISH SHERIFF, THE QUESTION

                    11   BECOMES:     WAS THAT A CLEARLY ESTABLISHED RIGHT?         AND THE WAY

                    12   THAT WE LOOK TO THOSE ARE, WERE THERE CASES ON THAT?             AND I'VE

                    13   LOOKED -- UNLESS I'VE MISSED SOME -- I DIDN'T SEE ANY CASES

                    14   THAT HAS A HOLDING JAIL OR A TRANSFER JAIL THAT HAD THE

                    15   RESPONSIBILITY TO UNILATERALLY CALCULATE AND MAKE THEIR OWN

                    16   DETERMINATION AS TO A RELEASE DATE.

                    17                     SO TO THE EXTENT THAT THERE WAS A CONSTITUTIONAL

                    18   VIOLATION AS TO THIS SHERIFF, THEN THE NEXT QUESTION BECOMES:

                    19   IS THERE QUALIFIED IMMUNITY FOR THOSE INDIVIDUALS?            AND I THINK

                    20   THE ANSWER TO THAT WOULD BE, YES, BECAUSE THERE IS NO CASE.

                    21   THIS WOULD BE THE FIRST CASE THAT I FOUND THAT WOULD ESTABLISH

                    22   THAT RIGHT OR REQUIRE A SHERIFF TO DO THAT.

                    23                     GOING FURTHER, YOUR HONOR, IN TERMS -- AND THIS

                    24   KIND OF MIRRORS WHAT GUSMAN SAID IN TERMS OF THE PERSONAL

                    25   INVOLVEMENT AS TO THE EAST CARROLL PARISH SHERIFF, JUST
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 27 of 53
                                                                                             27




1   1   :   3   4    1   GOING -- LET ME BACK UP A SECOND, JUDGE.

                     2                    I WENT THROUGH NUMBER ONE, THE CONSTITUTIONAL

                     3   VIOLATION.     THAT WAS MY FIRST ARGUMENT.     NUMBER TWO WAS

                     4   QUALIFIED IMMUNITY.

                     5                    I'M NOW MOVING INTO THE THIRD ARGUMENT, WHICH IS

                     6   THE INDIVIDUAL CLAIMS AGAINST THE EAST CARROLL PARISH SHERIFF.

                     7   AND OUR ARGUMENT THERE IS THERE WAS NO PERSONAL INVOLVEMENT AS

                     8   OF EAST CARROLL PARISH SHERIFF, INDIVIDUALLY.         AND SO,

                     9   THEREFORE, THAT CLAIM SHOULD BE DISMISSED AGAINST THE EAST

                    10   CARROLL PARISH SHERIFF IN HIS INDIVIDUAL CAPACITY, WHICH BRINGS

                    11   ME TO THE NEXT ARGUMENT, WHICH IS THE OFFICIAL CAPACITY CLAIMS,

                    12   WHICH IS, AGAIN, SIMILAR TO THE ARGUMENT FOR SHERIFF GUSMAN

                    13   THAT THE INDIVIDUALS, TO THE EXTENT THAT THEY'RE SUED IN THEIR

                    14   OFFICIAL CAPACITIES, IS BASICALLY A MONELL CLAIM.          THERE HAS TO

                    15   BE A POLICY OF DELIBERATE INDIFFERENCE, CLEARLY CONTRARY TO

                    16   SOMEONE'S RIGHTS, AND HAS TO BE UNDERSTOOD AND DELIBERATELY

                    17   INDIFFERENT TO THE RIGHTS OF A PLAINTIFF.

                    18                    AND IN THIS CASE, YOUR HONOR, THERE IS NO

                    19   SPECIFIC ALLEGATION THAT THE EAST CARROLL PARISH ADOPTED A

                    20   POLICY SPECIFICALLY INDICATING THAT THEY WOULD HOLD PEOPLE ON

                    21   PURPOSE.     AND, AGAIN, I THINK THAT'S A PROBLEM WITH THE MONELL

                    22   CLAIM, THE OFFICIAL CAPACITY CLAIM.

                    23                    THE LAST ARGUMENT, YOUR HONOR, IS THE STATE LAW

                    24   CLAIMS FOR FALSE IMPRISONMENT, AND THAT KIND OF GOES BACK TO MY

                    25   ORIGINAL CLAIM, WHETHER OR NOT THE EAST CARROLL PARISH CAN BE
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 28 of 53
                                                                                                28




1   1   :   3   6    1   RESPONSIBLE FOR FALSE IMPRISONMENT, I THINK, FAILS BECAUSE

                     2   UNDER THE STATE LAW, IT'S NOT EAST CARROLL PARISH'S RIGHT,

                     3   DUTY, OR OBLIGATION, OR EVEN ABILITY, TO MAKE THEIR OWN

                     4   DETERMINATION AS TO WHEN SOMEBODY SHOULD BE RELEASED.            AND

                     5   BECAUSE THEY DON'T HAVE THE ABILITY UNDER STATE LAW TO DO THAT,

                     6   THERE CAN BE NO FALSE ARREST HERE.

                     7                    SO TO THE EXTENT THAT THERE WAS A CONSTITUTIONAL

                     8   VIOLATION AND THEY COULD HAVE BEEN RELEASED, I JUST DON'T THINK

                     9   THERE'S ANY LAW, STATUTORY-WISE OR CASE LAW, THAT PUTS THAT

                    10   OBLIGATION ON THE SHERIFF OF EAST CARROLL TO MAKE THOSE

                    11   DETERMINATIONS AND DECIDE WHEN THAT INDIVIDUAL SHOULD BE

                    12   RELEASED.

                    13               THE COURT:   OKAY.

                    14               MR. RICHARDSON:      THANK YOU, YOUR HONOR.

                    15               THE COURT:   ALL RIGHT.     LET ME HEAR FROM THE

                    16   PLAINTIFFS.

                    17               MS. WASHINGTON:      GOOD MORNING, YOUR HONOR.

                    18               THE COURT:   GOOD MORNING.

                    19               MS. WASHINGTON:      I WILL TRY TO WORK THROUGH IN THE

                    20   SAME ORDER OF THE DEFENDANTS, BUT JUST BRIEFLY IN INTRODUCTION,

                    21   ALL OF THE DEFENDANTS NAMED IN THIS ACTION SHARE RESPONSIBILITY

                    22   FOR THE OVER-DETENTION OF EACH PLAINTIFF.          EACH DEFENDANT

                    23   CONTRIBUTED TO THE HARM SUFFERED BY EACH PLAINTIFF, AS

                    24   ARTICULATED IN THE COMPLAINTS, AND THE PLAINTIFFS HAVE PLED

                    25   SPECIFIC ACTS AND OMISSIONS BY EACH DEFENDANT.
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 29 of 53
                                                                                              29




1   1   :   3   7    1                    AS WE'VE LAID OUT HERE, EACH DEFENDANT HAD

                     2   STATUTORY AND CONSTITUTIONAL OBLIGATIONS, AND EACH DEFENDANT

                     3   FAILED IN HIS OR HER OBLIGATIONS WHICH CAUSED THE HARM TO THE

                     4   PLAINTIFFS THAT'S LAID OUT IN THE COMPLAINT.

                     5                    I WILL FOCUS PRIMARILY ON THE FOURTEENTH

                     6   AMENDMENT DUE PROCESS CLAIMS, AS WELL AS THE ASSOCIATED STATE

                     7   TORT LAW CLAIMS OF FALSE IMPRISONMENT AND INTENTIONAL

                     8   INFLICTION OF EMOTIONAL DISTRESS WHICH ARE SUPPORTED BY THE

                     9   SAME FACTS.

                    10                    BEFORE MOVING INTO EACH OF THE DEFENDANTS, I

                    11   THINK, YOU KNOW, BRIEFLY ALL THE DEFENDANTS BASICALLY MOVED TO

                    12   DISMISS THE FOURTEENTH AMENDMENT DUE PROCESS VIOLATIONS ON THE

                    13   BASIS OF QUALIFIED IMMUNITY, OR SOME OTHER VERSION OF FAILURE

                    14   TO STATE A CLAIM.    I THINK THE COURT IS WELL AWARE, AS YOU'VE

                    15   BEEN SPEAKING, ABOUT THE ELEMENTS OF QUALIFIED IMMUNITY.            SO I

                    16   WON'T BELABOR THAT HERE, ONLY TO SAY THAT IT DOES NOT APPEAR

                    17   THAT ANY DEFENDANT ARGUES THAT THE PLAINTIFFS HAVE NOT

                    18   SATISFIED THE FIRST PART OF THIS INQUIRY, HAVING PLED THE

                    19   VIOLATION OF A CONSTITUTIONAL RIGHT; NAMELY, THE RIGHT TO

                    20   TIMELY RELEASE FROM PRISON OR CONVERSELY, THE RIGHT NOT TO BE

                    21   DETAINED ABSENT VALID LEGAL AUTHORITY.

                    22                    IN THE COMPLAINT, EACH INDIVIDUAL PLAINTIFF HAS

                    23   PLED THAT THEY WERE HELD IN CUSTODY FOR MONTHS BEYOND THE DATE

                    24   WHEN THEY WERE ENTITLED TO RELEASE.        AND AT THIS STAGE OF THE

                    25   PROCEEDINGS, THOSE FACTS MUST BE TAKEN AS TRUE.
                         Case 3:17-cv-00512-SDD-EWD     Document 81   10/02/18 Page 30 of 53
                                                                                                   30




1   1   :   3   8    1                     AND FURTHER, I DON'T THINK THAT THE DEFENDANTS

                     2   ARE DISPUTING THAT THIS RIGHT WAS CLEARLY ESTABLISHED IN LATE

                     3   2016 OR EARLY 2017, WHEN THE ALLEGED VIOLATIONS OCCURRED.

                     4                     WE'VE CITED TO FIFTH CIRCUIT CASE LAW DATING

                     5   BACK AS FAR AS 1968 IN WHIRL, FOR THE PROPOSITION THAT A JAILER

                     6   HAS A, QUOTE, DUTY TO EFFECT THE TIMELY RELEASE OF PRISONERS IN

                     7   HIS CUSTODY, AND EVEN MORE RECENTLY IN PORTER, THE JAILER'S

                     8   DUTY TO ENSURE THAT INMATES ARE TIMELY RELEASED FROM PRISON.

                     9                     SO WHAT'S GOING ON HERE, PRETTY MUCH, IS THAT

                    10   EACH GROUP OF DEFENDANTS OR EACH DEFENDANT IS, IN FACT,

                    11   POINTING TO ANOTHER DEFENDANT OR GROUP OF DEFENDANTS AS THE

                    12   PERSON WHO IS RESPONSIBLE FOR THE PLAINTIFFS' ILLEGAL

                    13   DETENTION.     BUT ON THE FACTS PLED IN THE COMPLAINT, IT'S CLEAR

                    14   THAT THE PLAINTIFFS WERE DETAINED WITHOUT LEGAL AUTHORITY.

                    15                     AND AT THIS STAGE, IT'S NOT A MATTER FOR THE

                    16   COURT TO PARSE THAT LIABILITY WHERE THE PLAINTIFFS HAVE PLED A

                    17   PLAUSIBLE CLAIM FOR DUE PROCESS VIOLATIONS AND STATE TORT LAW

                    18   CLAIMS, AS TO EACH DEFENDANT, THOSE CLAIMS SHOULD PROCEED.

                    19                THE COURT:   WELL, ARE THERE ANY LAWS?        OKAY.      WE'VE

                    20   CITED TO THE CODE OF CRIMINAL PROCEDURE, AND THERE'S ALSO A

                    21   PROVISION IN TITLE 15 THAT WOULD MAKE IT OBJECTIVELY REASONABLE

                    22   FOR ONE PARTY OR THE OTHER TO RELY ON ONE OF THE OTHER PARTIES

                    23   TO DO THE CALCULATIONS AND MAKE SURE THAT THIS CONSTITUTIONAL

                    24   VIOLATION DOESN'T OCCUR.

                    25                MS. WASHINGTON:    I DON'T BELIEVE SO.       AND I THINK
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 31 of 53
                                                                                             31




1   1   :   4   0    1   MAYBE IN WALKING THROUGH THE DEFENDANTS, WE CAN GO THROUGH WHAT

                     2   EACH DEFENDANT'S OBLIGATION WAS AND HOW THEY FAILED.

                     3                    I THINK, ULTIMATELY, EACH OF THE DEFENDANTS

                     4   NAMED HERE HAD OBLIGATIONS, WHETHER THOSE WERE STATE STATUTORY

                     5   OBLIGATIONS OR CONSTITUTIONAL OBLIGATIONS, IN WHICH EACH OF

                     6   THEM FAILED.   I THINK THE GROUP OF FAILURES IS WHAT ULTIMATELY

                     7   LED TO THE PLAINTIFFS' OVER-DETENTION.

                     8              THE COURT:   ALL RIGHT.    BUT WHAT THEY ARE DOING IS

                     9   THEY ARE SAYING -- FOR EXAMPLE, THE PARISHES ARE SAYING, WELL,

                    10   WE WERE OBJECTIVELY REASONABLE BECAUSE IT'S THE DOC'S

                    11   RESPONSIBILITY TO MAKE THE CALCULATIONS UNDER TITLE 15.

                    12                    THE DOC, ON THE OTHER HAND, IS SAYING WE WERE

                    13   OBJECTIVELY REASONABLE BECAUSE IT WAS THE PARISHES'

                    14   RESPONSIBILITY TO REPORT TO US WHATEVER THE TIMEFRAMES WERE

                    15   UNDER THE CODE OF CRIMINAL PROCEDURE ARTICLE.

                    16                    ARE THOSE TWO LAWS IN CONFLICT WITH EACH OTHER?

                    17              MS. WASHINGTON:    I WOULD ARGUE THAT THEY ARE NOT IN

                    18   CONFLICT WITH EACH OTHER.     I WOULD ARGUE THAT WHILE THE

                    19   ULTIMATE CONSTITUTIONAL RIGHT IS FOR A JAILER TO TIMELY RELEASE

                    20   SOMEONE FROM PRISON, OR ALTERNATELY, THAT YOU HAVE TO HAVE

                    21   LEGAL AUTHORITY IN ORDER TO HOLD SOMEONE.         OBVIOUSLY, THERE ARE

                    22   STATUTORY OBLIGATIONS THAT PLAY INTO THOSE CONSTITUTIONAL

                    23   RESPONSIBILITIES AND DIFFERENT DEFENDANTS FROM DIFFERENT

                    24   AGENCIES FAILED IN COMPLYING WITH DIFFERENT STATE STATUTES.

                    25   BUT AT THE END OF THE -- YOU KNOW, AT THE END OF THE DAY, WE'RE
                         Case 3:17-cv-00512-SDD-EWD     Document 81   10/02/18 Page 32 of 53
                                                                                               32




1   1   :   4   1    1   TALKING ABOUT THE CONSTITUTIONAL RIGHT.          ALL OF THESE PEOPLE

                     2   ARE JAILERS.     THEY ALL HAVE RESPONSIBILITIES TO MAKE SURE THAT

                     3   THEY WERE NOT HOLDING PEOPLE IN CUSTODY WITHOUT VALID LEGAL

                     4   AUTHORITY.     THAT'S THE CONSTITUTIONAL RIGHT WE ARE TALKING

                     5   ABOUT.   AND SO, NO, I DON'T THINK THE STATE STATUTES ARE IN

                     6   CONFLICT.     I THINK THAT THEY APPLIED TO INDIVIDUAL DEFENDANTS

                     7   IN THIS CASE, ALL OF WHOM FAILED IN THOSE STATUTORY DUTIES.

                     8                THE COURT:   OKAY.     GO AHEAD.

                     9                MS. WASHINGTON:      I THINK -- I CAN WORK FIRST THROUGH

                    10   THE DEPARTMENT DEFENDANTS PERHAPS.

                    11                THE COURT:   OKAY.

                    12                MS. WASHINGTON:      SO THE DEPARTMENT OF CORRECTIONS

                    13   DEFENDANTS ARGUE QUALIFIED IMMUNITY AS TO THE FEDERAL DUE

                    14   PROCESS CLAIM, AND THESE DEFENDANTS RELIED PRIMARILY ON THE

                    15   ASSERTION THAT THE PLAINTIFFS WEREN'T PHYSICALLY HOUSED IN A

                    16   DEPARTMENT FACILITY.      BUT THIS DOESN'T ABSOLVE THEM OF THEIR

                    17   FAILURES, WHICH WERE, ONE, TO PROMULGATE NECESSARY POLICY TO

                    18   PREVENT THE OVER-DETENTION OF PERSONS SENTENCED TO STATE TIME

                    19   ANYWHERE IN THE STATE; AND TWO, TO TRAIN AND SUPERVISE STAFF,

                    20   INCLUDING THE STAFF, YOU KNOW, WITHIN THE DEPARTMENT OF

                    21   CORRECTIONS TO RESPOND WHEN THERE WERE ALLEGATIONS OF

                    22   OVER-DETENTION.

                    23                     IN THEIR MOTION TO DISMISS, THE DEPARTMENT

                    24   DEFENDANTS DID NOT PROVIDE A REAL SPECIFIC ARGUMENT AS TO EACH

                    25   DEFENDANT AND HIS OR HER ENTITLEMENT TO QUALIFIED IMMUNITY, BUT
                         Case 3:17-cv-00512-SDD-EWD   Document 81    10/02/18 Page 33 of 53
                                                                                              33




1   1   :   4   2    1   I CAN WALK THROUGH ESSENTIALLY WHAT THE PLAINTIFFS HAVE PLED AS

                     2   TO THE INDIVIDUAL LIABILITY OF THE THREE DEPARTMENT DEFENDANTS.

                     3                    AS TO SECRETARY LEBLANC, THE PLAINTIFFS HAVE

                     4   PLED THAT LEBLANC WAS RESPONSIBLE FOR THE CONSTITUTIONAL

                     5   HOUSING OF STATE PRISONERS, A DUTY WHICH INCLUDED THE TIMELY

                     6   COMPUTATION OF FELONY SENTENCES AND THE TIMELY RELEASE OF

                     7   PERSONS SENTENCED TO STATE TIME UPON COMPLETION OF THEIR

                     8   SENTENCES.   THIS IS ALL LAID OUT IN PARAGRAPHS 30 TO 34 OF THE

                     9   AMENDED COMPLAINT IN CRITTINDON.

                    10                    THE PLAINTIFFS ALSO ALLEGE THAT LEBLANC FAILED

                    11   TO ENSURE THAT FACILITIES WITH WHICH THE DEPARTMENT CONTRACTS

                    12   TO HOUSE PRISONERS, LIKE EAST CARROLL, ARE TIMELY AND

                    13   ACCURATELY PROCESSING PRISONERS INTO THE DEPARTMENT CUSTODY.

                    14   THIS WOULD INCLUDE THE PROMPT PROVISION OF ANY RECORDS OR

                    15   DOCUMENTS NECESSARY TO COMPLETE THE TIME CALCULATION AND ISSUE

                    16   RELEASE DATES.

                    17                    WE ALSO ALLEGE THAT LEBLANC FAILED TO TRAIN THE

                    18   DEPARTMENT STAFF TO TAKE PROMPT, CORRECTIVE ACTION WHEN THERE

                    19   WERE ALLEGATIONS OF OVER-DETENTION.         WE CAN GET TO THAT A

                    20   LITTLE BIT LATER, BUT THE PLAINTIFFS HAVE PLED THAT THEY

                    21   CONTACTED THE DEPARTMENT DIRECTLY.         THIS WAS AT PARAGRAPHS 49

                    22   AND 68.   CRITTINDON AND BURSE WROTE LETTERS TO THE DEPARTMENT.

                    23   THEY FILED GRIEVANCES TO THE DEPARTMENT.         WE ALLEGE THAT THE

                    24   FAMILY CONTACTED THE DEPARTMENT.

                    25                    AND THEN, FURTHER, THAT IN DECEMBER OF 2016,
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 34 of 53
                                                                                             34




1   1   :   4   4    1   ATTORNEYS WITH THE MACARTHUR JUSTICE CENTER CONTACTED SECRETARY

                     2   LEBLANC.     THIS IS AT PARAGRAPHS 51 AND 72.      SO THE IDEA OF

                     3   WHETHER OR NOT THE DEPARTMENT DEFENDANTS WERE ON NOTICE AS TO

                     4   THIS PRACTICE, THIS POLICY, AND THE KNOWN UNCONSTITUTIONAL

                     5   RESULTS OF IT, WE THINK WE HAVE ADEQUATELY PLED IN THE

                     6   COMPLAINT.

                     7                    THIS APPLIES AS WELL TO THE DEFENDANTS STAGG AND

                     8   GRIFFIN.     WE HAVE SIMILARLY PLED SUPERVISORY LIABILITY, THAT

                     9   THEY FAILED TO ESTABLISH NECESSARY POLICIES AND FAILED TO TRAIN

                    10   AND SUPERVISE THE STAFF, SIMILAR TO WHAT I JUST LAID OUT WITH

                    11   SECRETARY LEBLANC, BUT WE ALSO PLED THAT THESE TWO DEFENDANTS

                    12   AND THEIR STAFFS WERE SPECIFICALLY RESPONSIBLE FOR THE FAILURES

                    13   TO TIMELY COMPUTE FELONY SENTENCES THAT ARISE FROM STATE COURT

                    14   CONVICTIONS, AND FOR THE FAILURE TO COME UP TIMELY WITH RELEASE

                    15   DATES FOR PERSONS WHO WERE SENTENCED TO STATE TIME AT THE

                    16   COMPLETION OF THEIR SENTENCE.      THIS IS OUTLINED IN PARAGRAPHS

                    17   35 TO 36 OF THE COMPLAINT.

                    18                    AGAIN, WE HAVE PLED THAT THE DEPARTMENT

                    19   DEFENDANTS RECEIVED NOTICE FROM THE PLAINTIFFS DIRECTLY, AS

                    20   WELL AS FROM THEIR FAMILIES.

                    21                    AND I WOULD ALSO ADD IN HERE THAT ANOTHER PART

                    22   OF THE DELIBERATE INDIFFERENCE IS KNOWN CONSEQUENCES OF

                    23   ACTIONS.     WE ARE TALKING ABOUT STATE ACTORS HERE WHO HAD DUTIES

                    24   THAT WERE STATUTORY AND CONSTITUTIONAL AND FAILED IN THEIR

                    25   DUTIES.
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 35 of 53
                                                                                               35




1   1   :   4   5    1                    IN ADDITION TO ACTUAL OUTREACH BY THE PLAINTIFFS

                     2   IN THIS CASE, WE ARE TALKING ABOUT KNOWN AND OBVIOUS

                     3   CONSEQUENCES, WHEN THESE VARIOUS ACTIONS THAT ARE OUTLINED BY

                     4   STATE STATUTE ARE NOT BEING TAKEN.

                     5                    WE HAVE ALSO POINTED THE COURT -- IT'S ACTUALLY

                     6   IN THE OPPOSITION AT 17 TO THE DEPARTMENT'S MOTION TO DISMISS

                     7   TO AN AUDITOR'S REPORT THAT CAME OUT AFTER THE BRIEFING IN THIS

                     8   CASE, BUT THAT REPORT DETAILED KNOWN DOC FAILURES, INCLUDING

                     9   THE NEED TO IMPLEMENT OR STRENGTHEN POLICIES FOR TRACKING

                    10   OFFENDER LOCATIONS, IN CALCULATING RELEASE DATES.          SO I THINK

                    11   THEY WERE ON NOTICE, WELL ON NOTICE, THAT THIS WAS A

                    12   CONSEQUENCE OF THEIR ACTIONS.

                    13                    TURNING BRIEFLY TO THE STATE TORT LAW CLAIMS AS

                    14   TO THE DEPARTMENT DEFENDANTS, THE DEFENDANTS WANT TO PARSE THE

                    15   TERM CUSTODY OF PLAINTIFFS DURING THEIR OVER-DETENTION.             AND I

                    16   THINK AS THE COURT HAS BEEN WRESTLING WITH, THIS MAY BE A

                    17   LITTLE BIT OF A DISPUTED FACT, BUT IT'S NOT ONE THAT'S BEFORE

                    18   THE COURT ON A RULE 12 MOTION TO DISMISS.

                    19                    THE PLAINTIFFS HAVE PLED THAT THEY HAD BEEN

                    20   SENTENCED TO THE DEPARTMENT'S CUSTODY.        THIS WAS INFORMATION

                    21   THAT WAS AVAILABLE FROM THE ORLEANS COURT.         IT WAS INFORMATION

                    22   THAT WAS IN THE OPSO SYSTEMS AND THE EAST CARROLL SYSTEMS AND

                    23   SHOULD HAVE BEEN TRANSMITTED TO THE DEPARTMENT.          AND IT WAS THE

                    24   DEPARTMENT OFFICIALS WHO THEN FAILED TO TIMELY COMPLETE THE

                    25   TIME CALCULATION AND ENSURE THE LAWFUL RELEASE OF THE
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 36 of 53
                                                                                             36




1   1   :   4   7    1   PLAINTIFFS.

                     2              THE COURT:   BUT YOU'VE SUED THEM IN THEIR INDIVIDUAL

                     3   CAPACITIES --

                     4              MS. WASHINGTON:    CORRECT.

                     5              THE COURT:   -- AND I THINK WHAT MR. EVANS ARGUES IS

                     6   THAT INDIVIDUALLY, WHAT ALLEGATIONS DO YOU HAVE THAT

                     7   INDIVIDUALLY EITHER MR. LEBLANC, MR. STAGG, OR MR. GRIFFIN

                     8   FALSELY IMPRISONED YOUR CLIENTS, OR INTENTIONALLY INFLICTED

                     9   EMOTIONAL DISTRESS?

                    10              MS. WASHINGTON:    THE ALLEGATION IS THAT THROUGH THEIR

                    11   POLICY OF NOT PROCESSING TIMELY PAPERWORK FOR PERSONS SENTENCED

                    12   TO THE DEPARTMENT OF CORRECTIONS, AND NOT CALCULATING RELEASE

                    13   DATES, THAT THEY WERE RESPONSIBLE FOR THE OVER-DETENTION OF THE

                    14   PLAINTIFFS IN THIS ACTION.

                    15                    AND AS FAR AS THE INTENTIONAL INFLICTION OF

                    16   EMOTIONAL DISTRESS IS CONCERNED, OUR ALLEGATIONS IS THAT THEIR

                    17   FAILURES IN THAT POLICY, OR LACK OF POLICY, WAS EXTREME CONDUCT

                    18   WHICH LED TO EMOTIONAL DISTRESS ON THE PART OF THE PLAINTIFFS

                    19   BEING HELD IN PRISON FOR FIVE MONTHS WHEN THEY SHOULD HAVE BEEN

                    20   OUT, AND THAT IT WAS A KNOWN CONSEQUENCE FOR THEIR ACTIONS.

                    21              THE COURT:   BUT AREN'T THOSE REALLY -- THOSE ARE

                    22   OFFICIAL CAPACITY COMPLAINTS, AND YOU SUED THEM IN THEIR

                    23   INDIVIDUAL CAPACITY.

                    24              MS. WASHINGTON:    I UNDERSTAND THAT.      I THINK IN THEIR

                    25   INDIVIDUAL CAPACITY, I'M STILL ALLEGING SUPERVISORY LIABILITY,
                         Case 3:17-cv-00512-SDD-EWD    Document 81   10/02/18 Page 37 of 53
                                                                                                37




1   1   :   4   8    1   AND ALSO AS TO STAGG AND GRIFFIN, ACTUAL INVOLVEMENT IN THE

                     2   PROCESS OF DOING TIME CALCULATIONS AND PROVIDING FOR RELEASE

                     3   DATES, AND I THINK THAT THEIR FAILURES TO DO THAT ARE WHAT LED

                     4   TO THE FALSE IMPRISONMENT OF THE PLAINTIFFS IN THIS CASE.

                     5   THAT'S WHAT WE'VE ALLEGED IN THE COMPLAINT.

                     6               THE COURT:   OKAY.

                     7               MS. WASHINGTON:      BEFORE MOVING ON TO THE SHERIFF'S

                     8   OFFICE, I DON'T KNOW IF THE COURT WANTED TO DISCUSS THE

                     9   ELEVENTH AMENDMENT ARGUMENT AT ALL.         IT WAS NOT --

                    10               THE COURT:   I MEAN YOU ONLY SUED THEM IN THEIR

                    11   OFFICIAL CAPACITIES.

                    12               MS. WASHINGTON:      NO.

                    13               THE COURT:   I'M SORRY.     IN THEIR INDIVIDUAL

                    14   CAPACITIES.

                    15               MS. WASHINGTON:      CORRECT.

                    16               THE COURT:   YEAH, YOU CAN MENTION IT.        BUT . . .

                    17               MS. WASHINGTON:      I DON'T NEED TO.    I WILL MOVE ON.

                    18                    TURNING TO THE ORLEANS DEFENDANTS, AGAIN, YOU

                    19   KNOW, THE SUIT IS AGAINST THE OPSO DEFENDANTS IN THEIR

                    20   INDIVIDUAL AND OFFICIAL CAPACITIES FOR BOTH THE FOURTEENTH

                    21   AMENDMENT CLAIMS AND THE STATE LAW CLAIMS.          OBVIOUSLY, THE

                    22   DEFENSE OF QUALIFIED IMMUNITY, WHAT IT MOST APPLIED TO WAS THE

                    23   FEDERAL CONSTITUTIONAL CLAIMS ALLEGED IN THE INDIVIDUAL

                    24   CAPACITY.

                    25                    STARTING FIRST WITH SHERIFF GUSMAN, IT'S AT
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 38 of 53
                                                                                             38




1   1   :   4   9    1   PARAGRAPHS 11 TO 15 OF THE AMENDED COMPLAINT WHERE WE LAID OUT

                     2   THE ALLEGATIONS AGAINST HIM.      THE PLAINTIFFS HAVE ALLEGED THAT

                     3   HE WAS THE FINAL POLICYMAKER AND WAS RESPONSIBLE FOR THE

                     4   IMPLEMENTATION OF POLICES AND PROCEDURES GOVERNING PRISONER

                     5   HOUSING AND RELEASE, INCLUDING THEIR TRANSFER TO THE CUSTODY OF

                     6   THE DEPARTMENT OF CORRECTIONS.

                     7                    SPECIFICALLY IN AUGUST OF 2016, WHEN THE

                     8   PLAINTIFFS CRITTINDON AND BURSE WERE ENTITLED TO RELEASE, THE

                     9   SHERIFF HAD FULL AUTHORITY OVER THE ORLEANS JAIL AND THE

                    10   PRISONER POPULATION.    THE SHERIFF HAS A CONSTITUTIONAL

                    11   OBLIGATION TO ENSURE THAT HE ONLY INCARCERATES THOSE

                    12   INDIVIDUALS HE HAS THE LAWFUL AUTHORITY TO DETAIN, AS WELL AS

                    13   THE STATE STATUTORY OBLIGATIONS TO ENSURE THAT PERSONS

                    14   SENTENCED TO DOC ARE TIMELY AND PROPERLY TRANSFERRED WITH THE

                    15   REQUISITE PAPERWORK WHICH IS LAID OUT BY STATE STATUTE, ALL OF

                    16   WHICH IS NECESSARY TO ULTIMATELY AFFECT THEIR RELEASE.

                    17                    THE PLAINTIFFS' CLAIMS AGAINST GUSMAN FALL

                    18   GENERALLY INTO TWO CATEGORIES:      ONE BEING THE FAILURE TO

                    19   IMPLEMENT OR ENFORCE APPROPRIATE POLICIES AND PROCEDURES; AND

                    20   THE SECOND BEING HIS FAILURE TO TRAIN AND SUPERVISE STAFF.

                    21                    SPECIFICALLY REGARDING THE POLICY ELEMENT, THE

                    22   PLAINTIFFS HAVE PLED THAT GUSMAN AUTHORIZED AND DIRECTED A

                    23   PRACTICE WHEREBY OPSO WOULD, QUOTE, RELEASE DETAINEES TO EAST

                    24   CARROLL PARISH UPON SENTENCING, BUT WITHOUT PROCESSING THEIR

                    25   PAPERWORK, WITHOUT DOING THE PRE-CLASSIFICATION WORK, TIME
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 39 of 53
                                                                                                39




1   1   :   5   1    1   CALCULATION, OR PROVIDE ANY OF THE MATERIALS THAT WOULD BE

                     2   NEEDED TO LEGALLY TRANSFER THEM INTO THE DEPARTMENT OF

                     3   CORRECTIONS CUSTODY.

                     4                    FURTHER, THE PLAINTIFFS HAVE ALLEGED THAT

                     5   SHERIFF GUSMAN FAILED TO TRAIN AND SUPERVISE HIS STAFF TO

                     6   RESPOND TO ALLEGATIONS OF ILLEGAL DETENTION.         THIS IS AT

                     7   PARAGRAPHS 14 TO 15 OF THE COMPLAINT.

                     8                    THE PLAINTIFFS HAVE PLED THAT THE PRACTICE THAT

                     9   WAS PUT IN PLACE WAS IN VIOLATION OF OPSO'S OWN POLICY.              THIS

                    10   IS AT PARAGRAPH 12; THAT IT WAS IN VIOLATION OF STATE STATUTORY

                    11   OBLIGATIONS.   THIS IS AT PARAGRAPH 15; AND THAT IT ALSO

                    12   VIOLATED FEDERAL AND STATE CONSTITUTIONAL OBLIGATIONS.              IT IS

                    13   THIS PRACTICE WHICH FORMS THE BASIS OF THE PLAINTIFFS' OFFICIAL

                    14   CAPACITY CLAIM AGAINST OPSO AS WELL.

                    15                    TURNING TO THE NOTICE, DELIBERATE INDIFFERENCE

                    16   ELEMENT:   AS THE COURT IS AWARE, A DEFENDANT CAN BE ON NOTICE

                    17   AS TO THE RISK OF HARM FROM HIS ACTIONS BY VIRTUE OF THE SHEER

                    18   FACT THAT THE CONSEQUENCES ARE OBVIOUS.        WE HAVE ALLEGED THAT

                    19   SHERIFF GUSMAN AND DEPUTY AMACKER DISREGARDED THE KNOWN AND

                    20   OBVIOUS CONSEQUENCE OF THIS POLICY THAT THEY HAD PUT IN PLACE.

                    21   THE OPSO DEFENDANTS KNEW THAT OVER-DETENTION AND THE

                    22   DEPRIVATION OF PRISONERS' RIGHTS WAS THE OBVIOUS AND LIKELY

                    23   CONSEQUENCES OF THEIR FAILURES.

                    24                    AND IN ADDITION TO THAT, WE HAVE PLED

                    25   SPECIFICALLY THAT THE PLAINTIFFS AND THEIR FAMILIES CONTACTED
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 40 of 53
                                                                                                40




1   1   :   5   2    1   THE SHERIFF'S OFFICE DIRECTLY, AND THAT LATER, COUNSEL WITH THE

                     2   MACARTHUR JUSTICE CENTER CONTACTED SHERIFF GUSMAN REGARDING

                     3   THIS PRACTICE AND ITS RESULTING OVER-DETENTION.          THIS IS AT

                     4   SEVERAL PARAGRAPHS OF THE COMPLAINT:        49, 68, 51, AND 72.

                     5                    I'D ALSO NOTE THAT IN A SPECIFIC CASE OF

                     6   PLAINTIFF BURSE, HE WAS ACTUALLY IN ORLEANS FOR TEN FULL DAYS

                     7   POST-SENTENCING, AND YET HE WAS THEN RETURNED TO EAST CARROLL

                     8   WITHOUT ANY OF THE STEPS THAT NEED TO BE TAKEN

                     9   PRE-CLASSIFICATION-WISE TO TRANSFER HIM INTO THE DEPARTMENT OF

                    10   CORRECTIONS' CUSTODY.    THIS IS PLED IN THE COMPLAINT AT

                    11   PARAGRAPH 59.

                    12                    I WANT TO REFERENCE BRIEFLY WHAT COUNSEL FOR THE

                    13   SHERIFF'S OFFICE NOTED ABOUT THIS BEING AN ACCIDENT, A

                    14   HAPPENSTANCE, THAT THIS ONLY HAPPENED TO A FEW PEOPLE.              I MEAN

                    15   IN THIS COMPLAINT ITSELF, WE HAVE FIVE INDIVIDUAL PLAINTIFFS

                    16   WHO ARE ALLEGING THE EXACT SAME PRACTICE AND THE EXACT SAME

                    17   RESULTS.

                    18                    IN ADDITION TO THAT, THERE WERE HUNDREDS,

                    19   HONESTLY, OF PEOPLE WHO WERE SIMILARLY IMPACTED BY THIS POLICY.

                    20   IT DIDN'T ALWAYS RESULT IN OVER-DETENTION BECAUSE SOMETIMES

                    21   PEOPLE STILL HAD TIME TO SERVE ON THEIR SENTENCES.          BUT WHEN

                    22   THIS PRACTICE WAS PUT INTO PLACE BY THE SHERIFF'S OFFICE,

                    23   PAPERWORK WASN'T GOING FOR ANYBODY, SO THERE WERE HUNDREDS OF

                    24   PEOPLE WHO WERE SITTING UP IN EAST CARROLL WITHOUT THEIR TIME

                    25   BEING CALCULATED, WITHOUT A RELEASE DATE ISSUED.          SO JUST
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 41 of 53
                                                                                               41




1   1   :   5   3    1   BECAUSE THERE IS ONLY FIVE PEOPLE OR MORE WHO WERE ACTUALLY

                     2   HARMED BECAUSE OF THE PRACTICE DOESN'T MEAN THAT THE PRACTICE

                     3   WASN'T MUCH MORE WIDESPREAD THAN JUST THESE PEOPLE WHO ENDED UP

                     4   UNFORTUNATELY OVER-DETAINED.

                     5                    AND THEN TURNING BRIEFLY TO DEPUTY AMACKER, WE

                     6   HAVE PLED THAT HE IS LIABLE BOTH AS A SUPERVISOR AND THROUGH

                     7   HIS DIRECT AND PERSONAL FAILURES.      THERE WAS SOME DISPUTE ABOUT

                     8   HIS SUPERVISORY ROLE.    I WOULD NOTE THAT HE IS LISTED AS THE

                     9   DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS CLASSIFICATION

                    10   MANAGER FOR THE ORLEANS PARISH SHERIFF'S OFFICE.          HE HAD AN

                    11   ENTIRE STAFF THAT HE WORKED WITH IN -- THEORETICALLY IN PUTTING

                    12   TOGETHER THESE [SIC] PAPERWORK AND TRANSFERRING PEOPLE INTO DOC

                    13   CUSTODY.   THIS IS PLED AT PARAGRAPHS 20 TO 21 OF THE COMPLAINT.

                    14                    THE PLAINTIFFS HAVE ALLEGED THAT DEPUTY AMACKER

                    15   WAS RESPONSIBLE FOR DOCUMENTATION, PROCESSING, AND

                    16   PRE-CLASSIFICATION OF DOC SENTENCED PRISONERS, AS WELL AS FOR

                    17   COMPILING AND REVIEWING TRANSFER LISTS FOR PEOPLE TO GO INTO

                    18   DOC CUSTODY.

                    19                    THE PLAINTIFFS HAVE FURTHER ALLEGED THAT HE WAS

                    20   PERSONALLY AWARE THAT PRISONERS WERE BEING, QUOTE, "RELEASED,"

                    21   WHICH AS IS PLED IN THE BRIEF, IS JUST A TERM THAT OPSO PUTS IN

                    22   ITS SYSTEM WHEN THEY MOVE SOMEONE TO EAST CARROLL.          IT DOESN'T

                    23   HAVE ANY ACTUAL LEGAL IMPACT.      BUT HE WAS PERSONALLY AWARE THAT

                    24   PRISONERS WERE BEING, QUOTE, RELEASED WITHOUT THE COMPLETION

                    25   AND PROVISION OF THE NECESSARY PAPERWORK FOR DOC SENTENCED
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 42 of 53
                                                                                              42




1   1   :   5   5    1   INDIVIDUALS TO BE PROCESSED AND ULTIMATELY RELEASED.

                     2                    WE'VE ALLEGED VERY SPECIFICALLY THAT DEPUTY

                     3   AMACKER DIDN'T COMPLETE AND PROVIDE PLAINTIFFS'

                     4   PRE-CLASSIFICATION PAPERWORK; THAT WHILE HE ENTERED THEIR,

                     5   QUOTE, "RELEASE" INTO THE OPSO SYSTEM, HE DID SO WITHOUT HAVING

                     6   PREPARED THE DOC PACKETS THAT NEEDED TO BE COMPLETED AND

                     7   PROVIDED.

                     8                    AND FURTHER, THAT HE, LIKE ALL THE DEFENDANTS IN

                     9   THIS CASE, KNEW THAT THERE WERE NO OPEN CHARGES OR WARRANTS OR

                    10   HOLDS WHICH CONTINUED TO JUSTIFY THESE PEOPLE BEING IN

                    11   DETENTION.

                    12                    BRIEFLY, ON THE STATE TORT CLAIMS AS TO THE OPSO

                    13   DEFENDANTS, YOU KNOW, LIKE WE HAVE TALKED ABOUT, THE FALSE

                    14   IMPRISONMENT COMPONENTS ARE FAIRLY STRAIGHTFORWARD.           DETENTION

                    15   AGAINST ONE'S WILL BY SOMEONE WHO LACKS LEGAL AUTHORITY.            THE

                    16   OPSO ARGUES THAT THEY CANNOT BE LIABLE BECAUSE THE PRISONERS

                    17   HAD BEEN PHYSICALLY MOVED TO EAST CARROLL PARISH; BUT, ALTHOUGH

                    18   THEY WERE PHYSICALLY MOVED TO EAST CARROLL, THE PLAINTIFFS HAVE

                    19   PLED THAT THE OPSO DEFENDANTS IN NO WAY EFFECTUATED THEIR LEGAL

                    20   TRANSFER TO THE DEPARTMENT OF CORRECTIONS.         SO IT IS THE

                    21   PLAINTIFFS' ARGUMENT THAT WHERE THE OPSO DEFENDANTS FAILED IN

                    22   THEIR OBLIGATIONS TO PREPARE THE NECESSARY DOCUMENTS AND TAKE

                    23   THE REQUIRED STEPS TO TRANSFER THE PLAINTIFFS INTO AND THEN

                    24   ULTIMATELY OUT OF DOC CUSTODY, THESE DEFENDANTS CONTINUED

                    25   PLAINTIFFS' DETENTION AFTER ALL LEGAL AUTHORITY FOR THEIR
                         Case 3:17-cv-00512-SDD-EWD      Document 81   10/02/18 Page 43 of 53
                                                                                                43




1   1   :   5   6    1   CUSTODY HAD ENDED.

                     2                     AND AS WE DESCRIBED BEFORE, AS TO THE

                     3   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, SIMILARLY WE PLED

                     4   WHAT THE OPSO PRACTICE WAS AS TO THE ACTS AND OMISSIONS OF

                     5   THESE DEFENDANTS, ESSENTIALLY TO TRANSFER SENTENCED PRISONERS

                     6   WITHOUT TIMELY COMPLETION AND PRODUCTION OF NECESSARY

                     7   DOCUMENTS.      WE'VE ALLEGED THAT THEY KNEW WHAT THE RESULTS OF

                     8   THIS WERE, THAT THEY KNEW THAT THE LIKELY CONSEQUENCE OF THIS

                     9   PRACTICE WAS OVER-DETENTION.         AND WE'VE ALLEGED THAT SUCH

                    10   UNLAWFUL DEPRIVATION OF LIBERTY RESULTED IN SEVERE EMOTIONAL

                    11   DISTRESS TO THE PLAINTIFFS IN THIS CASE; THUS CREATING THE

                    12   ELEMENTS FOR THAT TORT LAW CLAIM.

                    13                     I WILL MOVE ON TO EAST CARROLL UNLESS THE COURT

                    14   HAS MORE QUESTIONS REGARDING THE ORLEANS PARISH SHERIFF'S

                    15   OFFICE?

                    16                THE COURT:   NO.    THANK YOU.

                    17                MS. WASHINGTON:     SO, LASTLY, AS TO THE EAST CARROLL

                    18   DEFENDANTS, THEIR ARGUMENT CENTERS ON WHETHER PLAINTIFFS HAVE

                    19   PLED THAT THE EAST CARROLL PARISH SHERIFF'S OFFICE BEARS

                    20   RESPONSIBILITY FOR THE VIOLATIONS STATED IN THE COMPLAINT.

                    21   THEIR PRINCIPAL ARGUMENT IS THAT THEY, QUOTE, "HAD NO AUTHORITY

                    22   TO RELEASE THE PLAINTIFFS."

                    23                     WE WOULD ARGUE THAT THIS IS, IN FACT, A REVERSE

                    24   OF THE INQUIRY REQUIRED BY THE CLEARLY ESTABLISHED PRECEDENT OF

                    25   THE FIFTH CIRCUIT, AS FAR BACK AS 1969 IN WHIRL, WHICH SAID
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 44 of 53
                                                                                             44




1   1   :   5   8    1   THAT, QUOTE, "THERE IS NO PRIVILEGE IN A JAILER TO KEEP A

                     2   PRISONER IN JAIL BEYOND THE PERIOD OF HIS LAWFUL SENTENCE."

                     3   THUS, THE RELEVANT INQUIRY IS NOT WHETHER EAST CARROLL HAD,

                     4   QUOTE, "THE AUTHORITY TO RELEASE PRISONERS," BUT RATHER WHETHER

                     5   EAST CARROLL HAD ANY AUTHORITY TO HOLD THE PRISONERS AFTER

                     6   THEIR SENTENCES HAD BEEN SERVED.

                     7                     THE COMPLAINT CLEARLY PLEADS THAT EAST CARROLL

                     8   PARISH SHERIFF'S OFFICE HAD NO AUTHORITY TO HOLD THE PLAINTIFFS

                     9   IN CUSTODY BEYOND THE DATES THEY WERE ENTITLED TO RELEASE, AND

                    10   THAT THEY KNEW THAT THEY WERE DOING SO.        I THINK THAT'S BEEN

                    11   WELL-ESTABLISHED, IT'S NOT DISPUTED THAT THE PLAINTIFFS WERE,

                    12   IN FACT, IN THE PHYSICAL CUSTODY OF THE EAST CARROLL PARISH

                    13   SHERIFF'S OFFICE.

                    14                     SPECIFICALLY, AS TO SHERIFF WILLIAMS, THE

                    15   PLAINTIFFS HAVE ALLEGED THAT THE EAST CARROLL PARISH DEFENDANTS

                    16   -- WELL, THE EAST CARROLL PARISH DEFENDANTS HAVE ARGUED THAT

                    17   THEY'RE ENTITLED TO QUALIFIED IMMUNITY, THAT ARGUMENT IS A

                    18   LITTLE UNUSUAL.     THEY ARGUE THAT BECAUSE THEY WERE ONLY THE,

                    19   QUOTE, "HOUSING AUTHORITY" AND BECAUSE THEY, QUOTE, "ACTED IN

                    20   GOOD FAITH," THAT THEY ARE ENTITLED TO QUALIFIED IMMUNITY.

                    21   THIS FAILS TO MEET THE STANDARD FOR QUALIFIED IMMUNITY WHERE

                    22   THE PLAINTIFFS HERE HAVE PLED A VIOLATION OF A CLEARLY

                    23   ESTABLISHED RIGHT.     AS THE COURT IN DOUTHIT VERSUS JONES, THE

                    24   FIFTH CIRCUIT HAS SAID THE MERE STATEMENT THAT THEY BELIEVED IN

                    25   GOOD FAITH THAT THEIR ACTIONS WERE LAWFUL WILL NOT SUFFICE TO
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 45 of 53
                                                                                             45




1   1   :   5   9    1   ESTABLISH THE DEFENSE.

                     2                    THE FACTS THAT HAVE BEEN PLED AS TO SHERIFF

                     3   WILLIAMS ARE SIMILAR IN SOME RESPECTS TO THOSE PLED AGAINST

                     4   SHERIFF GUSMAN AND THE OPSO DEFENDANTS.        THE PLAINTIFFS HAVE

                     5   PLED THAT SHERIFF WILLIAMS FAILED TO IMPLEMENT APPROPRIATE

                     6   POLICIES AND PRACTICES TO PREVENT HARM AND FAILED TO TRAIN AND

                     7   SUPERVISE HIS STAFF.     THIS IS LAID OUT IN PARAGRAPHS 22 TO 25

                     8   OF THE AMENDED COMPLAINT.

                     9                    SPECIFICALLY, SHERIFF WILLIAMS HOUSED THE

                    10   PLAINTIFFS CRITTINDON AND BURSE AS PRE-TRIAL PRISONERS IN EAST

                    11   CARROLL, AND THAT HE RECEIVED THEM AND CONTINUED THEIR CUSTODY

                    12   AFTER SENTENCING.    THE PLAINTIFFS WERE EVEN LISTED IN THE EAST

                    13   CARROLL PARISH SHERIFF'S OFFICE DATABASE AS DOC AT THAT POINT.

                    14   THIS IS AT PARAGRAPHS 24, 26, AND 28.        BUT DESPITE KNOWING THEY

                    15   HAD BEEN SENTENCED AND NOW SHOULD BE IN DOC CUSTODY, SHERIFF

                    16   WILLIAMS AUTHORIZED A PRACTICE OF ACCEPTING OPSO'S SENTENCED

                    17   DETAINEES, BUT ACCEPTING THOSE PRISONERS WITHOUT ENSURING THAT

                    18   REQUISITE PAPERWORK AND DOCUMENTATION NECESSARY FOR CALCULATING

                    19   AND ISSUING THEIR RELEASE WAS PROVIDED TO THE DEPARTMENT OF

                    20   CORRECTIONS.   AND, LASTLY, IGNORING THE OBVIOUS CONSEQUENCES OF

                    21   THAT.   WE FURTHER ALLEGE THAT THE SHERIFF FAILED TO TRAIN AND

                    22   SUPERVISE HIS STAFF TO RESPOND TO ASSERTIONS OF ILLEGAL

                    23   DETENTION.

                    24                    AS WE HAVE STATED WITH SOME OF THE OTHER

                    25   DEFENDANTS, SHERIFF WILLIAMS AND THE OTHER EAST CARROLL
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 46 of 53
                                                                                             46




1   2   :   0   0    1   DEFENDANTS WERE ON NOTICE OF THE KNOWN CONSEQUENCES OF THIS

                     2   PRACTICE THAT THEY HAD PUT IN PLACE, AND WE FURTHER PLED THAT

                     3   THERE WAS ACTUAL NOTIFICATION TO THE EAST CARROLL PARISH

                     4   SHERIFF'S OFFICE BY ALL OF THE PLAINTIFFS.

                     5                    AS PREVIOUSLY STATED, THE DATABASE FOR EAST

                     6   CARROLL ACTUALLY HAD ALL OF THESE PLAINTIFFS LISTED IN THERE AS

                     7   DEPARTMENT OF CORRECTIONS, AND YET THE SHERIFF'S OFFICE DID NOT

                     8   ENSURE THAT THE DOC HAD THE REQUISITE PAPERWORK TO PROCESS THE

                     9   RELEASE OF THESE PRISONERS, OR TO ENSURE THAT THEY HAD RELEASE

                    10   DATES RECEIVED BACK FROM THE DEPARTMENT OF CORRECTIONS IN THEIR

                    11   SYSTEM SO THAT, ULTIMATELY, PEOPLE WOULD BE RELEASED AT THE END

                    12   OF THEIR SENTENCE.

                    13                    AS TO WARDENS HEDGEMON AND KNIGHT, THE CLAIMS

                    14   ARE SIMILAR.   WE HAVE ALSO CLAIMED SUPERVISORY LIABILITY BY

                    15   WARDENS HEDGEMON AND KNIGHT.      THIS IS ARTICULATED AT PARAGRAPHS

                    16   26 AND 28, AS WELL AS DIRECT PERSONAL INVOLVEMENT IN THE

                    17   OVER-DETENTION OF THE PLAINTIFFS.

                    18                    WE ALLEGE THAT WARDEN HEDGEMON AND WARDEN KNIGHT

                    19   FAILED TO RESPOND APPROPRIATELY TO PRISONER GRIEVANCES, OR TO

                    20   REQUEST FROM THE FAMILIES OF THE PRISONERS FOR ASSISTANCE.

                    21   WE'VE ALLEGED THAT THEY DID NOT INVESTIGATE CLAIM OF

                    22   OVER-DETENTION, OR TAKE ANY STEPS TO ENSURE THAT THESE

                    23   PRISONERS WERE RELEASED.     THIS IS SORT OF THROUGHOUT THE

                    24   COMPLAINT, BUT AT PARAGRAPHS 27 AND 29, ALSO AT 49 TO 51, AND,

                    25   AGAIN, AT 68 TO 71.
                         Case 3:17-cv-00512-SDD-EWD     Document 81   10/02/18 Page 47 of 53
                                                                                               47




1   2   :   0   2    1                     AND, LASTLY, ON THE FALSE IMPRISONMENT CLAIM AS

                     2   TO THE EAST CARROLL DEFENDANTS, AS THEY STATED, THEY ARGUED

                     3   THAT THEY CAN'T BE LIABLE FOR FALSE IMPRISONMENT AS THEY WERE

                     4   NOT THE, QUOTE, "INCARCERATING AUTHORITY."           HONESTLY, THE

                     5   PLAINTIFFS WERE UNABLE TO FIND ANY LEGAL DEFINITION FOR THIS

                     6   PHRASE, AND ONE DOES NOT APPEAR TO HAVE BEEN PROVIDED BY THE

                     7   EAST CARROLL DEFENDANTS.        ULTIMATELY, THERE IS NO LEGAL BASIS

                     8   FOR DISCLAIMING RESPONSIBILITY FOR THE LAWFULNESS OF DETENTION

                     9   THAT EAST CARROLL WAS ONLY, QUOTE, "HOUSING THE PLAINTIFFS."

                    10                     WHAT IS UNDISPUTED IS THAT THE PLAINTIFFS WERE

                    11   PHYSICALLY IN THE CUSTODY OF THE EAST CARROLL PARISH SHERIFF'S

                    12   OFFICE AT THE RIVER BEND DETENTION CENTER, AND THE PLAINTIFFS

                    13   HAVE CLEARLY PLED AN UNWONTED DETENTION WITHOUT LEGAL

                    14   AUTHORITY.     AND THESE ARE THE SUFFICIENT ELEMENTS TO STATE A

                    15   PLAUSIBLE CLAIM AGAINST THE EAST CARROLL PARISH SHERIFF'S

                    16   OFFICE DEFENDANTS.        NOT TO BELABOR THE POINT, BUT IT IS THESE

                    17   SAME ELEMENTS WHICH WE HAVE GONE THROUGH BEFORE WHICH ALSO LAY

                    18   OUT THE STATE TORT OF INTENTIONAL INFLICTION OF EMOTIONAL

                    19   DISTRESS ALSO AS TO THE EAST CARROLL DEFENDANTS.

                    20                THE COURT:    OKAY.   THANK YOU.

                    21                     OKAY.    THERE ARE ESSENTIALLY THREE MOTIONS --

                    22   WELL, THERE ARE THREE MOTIONS LEFT, BUT THERE ARE THREE

                    23   ARGUMENTS LEFT.     ALL PARTIES MOVE FOR DISMISSAL OF THE OFFICIAL

                    24   CAPACITY CLAIMS, AND ALL PARTIES MOVE FOR DISMISSAL OF THE

                    25   INDIVIDUAL CAPACITY CLAIMS, SPECIFICALLY ASSERTING QUALIFIED
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 48 of 53
                                                                                             48




1   2   :   0   4    1   IMMUNITY.     THE STATE DEFENDANTS, SPECIFICALLY THE DOC

                     2   DEFENDANTS LEBLANC, STAGG, AND GRIFFIN, URGE ELEVENTH AMENDMENT

                     3   IMMUNITY.     THE COURT FINDS THE ELEVENTH AMENDMENT IS NOT

                     4   APPLICABLE.     THE ONLY CLAIMS MADE AGAINST LEBLANC, STAGG, AND

                     5   GRIFFIN ARE INDIVIDUAL CAPACITY CLAIMS.        THERE ARE NO OFFICIAL

                     6   CAPACITY CLAIMS MADE, SO THE ELEVENTH AMENDMENT REALLY IS NOT

                     7   TRIGGERED IN THIS CASE.      FOR THAT REASON, THE ELEVENTH

                     8   AMENDMENT IMMUNITY, MOTION TO DISMISS BY DEFENDANTS LEBLANC,

                     9   STAGG, AND GRIFFIN IS OVERRULED.

                    10                    WITH RESPECT TO THE OFFICIAL CAPACITY CLAIMS,

                    11   ALL OF THE DEFENDANTS ARE IN PRETTY MUCH THE SAME POSITION WITH

                    12   RESPECT TO THEIR MOTIONS TO DISMISS THE OFFICIAL CAPACITY

                    13   CLAIMS.     OBVIOUSLY, THE OFFICIAL CAPACITY CLAIMS ARE THE

                    14   EQUIVALENT OF FILING A SUIT AGAINST THE GOVERNMENT AGENCY, ALSO

                    15   KNOWN AS MONELL LIABILITY.      IN ORDER FOR A MUNICIPALITY OR A

                    16   GOVERNMENTAL AUTHORITY OR GOVERNMENTAL AGENCY, AS IT WERE IN

                    17   THIS CASE, TO HAVE OFFICIAL CAPACITY RESPONSIBILITY UNDER

                    18   SECTION 1983 OF THE CIVIL RIGHTS ACT, THERE MUST BE SOME

                    19   POLICY, CUSTOM, OR PRACTICE THAT HAS CAUSED THE CONSTITUTIONAL

                    20   VIOLATION.     A STATEMENT, ORDINANCE, REGULATION, OR DECISION

                    21   THAT IS PROMULGATED BY THE MUNICIPALITY'S LAWMAKING OFFICERS OR

                    22   AN OFFICIAL TO WHOM THE LAWMAKERS HAVE DELEGATED POLICYMAKING

                    23   AUTHORITY.     THOSE ARE THE ALLEGATIONS IN THIS CASE; THAT THE

                    24   OFFICIALS, SPECIFICALLY LEBLANC, GUSMAN, AND THE EAST CARROLL

                    25   PARISH SHERIFF WILLIAMS, HAVE DELEGATED SOME OF THOSE
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 49 of 53
                                                                                             49




1   2   :   0   6    1   DECISION-MAKING RESPONSIBILITIES AND THOSE IMPLEMENTATION OF

                     2   POLICIES AND PROMULGATIONS OF POLICIES.        THE COURT FINDS THERE

                     3   ARE SUFFICIENT ALLEGATIONS AS TO THE POLICYMAKING OF EACH OF

                     4   THE DEFENDANTS IDENTIFIED FOR EACH OF THE VARIOUS ENTITIES,

                     5   BOTH DOC, ORLEANS PARISH, AND EAST CARROLL PARISH.

                     6                    THE SECOND ELEMENT IS THAT THERE BE A PERSISTENT

                     7   OR WIDESPREAD PRACTICE, AND THAT THERE IS CONSTRUCTIVE OR

                     8   ACTUAL KNOWLEDGE OF THE CUSTOM OR PRACTICE THAT CAN BE

                     9   ATTRIBUTABLE TO THE MUNICIPALITY OR THE LAW-MAKING POLICY

                    10   MAKING DEFENDANTS.

                    11                    IN THIS CASE, AS TO EACH DEFENDANT, THE

                    12   PLAINTIFF HAS SPECIFICALLY PLED THAT EACH OF THE DEFENDANTS

                    13   WERE PLACED ON NOTICE BY THE PLAINTIFFS THEMSELVES, AND THEN

                    14   SUBSEQUENTLY BY THE PLAINTIFFS' COUNSEL, TO LET THEM KNOW THAT

                    15   THEY WERE BEING DETAINED BEYOND THEIR LAWFUL TIME FOR

                    16   DETENTION.   SO THERE ARE SUFFICIENT FACTS PLED, AS PLED AT

                    17   LEAST AT THIS STAGE IN THE PLEADINGS, TO DENY THE MOTION TO

                    18   DISMISS THE OFFICIAL CAPACITY CLAIMS.

                    19                    THERE ARE ALLEGATIONS THAT EACH OF THE ENTITIES,

                    20   THROUGH THE STATE ACTORS IDENTIFIED, FAILED TO EITHER IMPLEMENT

                    21   THE POLICIES OR PRACTICES, OR FAILED IN THE EXECUTION OF THOSE

                    22   PRACTICES, RESULTING IN ILLEGAL CONTINUED DETENTION, OR

                    23   UNAUTHORIZED CONTINUED DETENTION OF THE PLAINTIFFS.           THE COURT

                    24   IS PERSUADED OBVIOUSLY BY THE LAW THAT INDICATES THAT A JAILER

                    25   WHO EITHER NEGLIGENTLY OR WITH DELIBERATE INDIFFERENCE
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 50 of 53
                                                                                               50




1   2   :   0   8    1   ESTABLISHES A RECORDKEEPING SYSTEM WHICH RESULTS IN ERRORS THAT

                     2   PRODUCE JAIL TERMS BEYOND WHAT IS AUTHORIZED BY THE SENTENCING

                     3   JUDGE AND BEYOND WHAT THE SENTENCE WOULD WARRANT ARE VIOLATIONS

                     4   OF THE DUE PROCESS CLAUSE, AND THE COURT IS GOING TO DENY THE

                     5   MOTIONS TO DISMISS THE OFFICIAL CAPACITY CLAIMS FOR THE REASONS

                     6   STATED.

                     7                    WITH RESPECT TO THE INDIVIDUAL CAPACITY CLAIMS

                     8   OF QUALIFIED IMMUNITY IS ASSERTED BY EACH OF THE DEFENDANTS.

                     9   AT THIS STAGE IN THE PROCEEDINGS, THE COURT IS OBLIGED TO

                    10   ACCEPT THE ALLEGATIONS OF THE COMPLAINT AS TRUE AND TO CONSIDER

                    11   THE ALLEGATIONS AS ALLEGED IN THE COMPLAINT IN SCRUTINIZING THE

                    12   QUALIFIED IMMUNITY ANALYSIS.      THE COURT MUST ACCEPT THE

                    13   WELL-PLEADED FACTUAL ALLEGATIONS.      THE DEFENDANTS CANNOT

                    14   PREVAIL ON THEIR QUALIFIED IMMUNITY DEFENSE IF THE PLEADINGS ON

                    15   THEIR FACE SHOW AN UNREASONABLE VIOLATION OF CLEARLY

                    16   ESTABLISHED CONSTITUTIONAL RIGHT.      THERE IS A CLEARLY

                    17   ESTABLISHED CONSTITUTIONAL RIGHT IN THIS CASE.          EACH OF THE

                    18   PARTIES CONCEDE THAT.    THEN THE QUESTION BECOMES WHETHER OR NOT

                    19   THE DEFENDANTS' ACTIONS WERE OBJECTIVELY REASONABLE IN LIGHT OF

                    20   THE CLEARLY ESTABLISHED LAW AT THE TIME.        THE COURT CANNOT MAKE

                    21   THAT DETERMINATION AND GRANT QUALIFIED IMMUNITY AT THIS STAGE,

                    22   PARTICULARLY IN LIGHT OF THE POSTURE OF THE DEFENDANTS EACH

                    23   POINTING THE FINGER AT THE OTHER, SO TO SPEAK, TO DETERMINE

                    24   THAT ONE PARTY, OR ONE DEFENDANT OR THE OTHER, WAS OBJECTIVELY

                    25   REASONABLE WOULD REQUIRE THIS COURT TO FIND FACT AS TO WHICH OF
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 51 of 53
                                                                                             51




1   2   :   1   0    1   THE OTHER PARTIES BREACHED OBLIGATIONS TO ENSURE THAT THESE

                     2   PLAINTIFFS WERE NOT DETAINED BEYOND THE LAWFUL LENGTH OF THEIR

                     3   SENTENCE.

                     4                    THE CRUX OF THE PLAINTIFFS' ALLEGATIONS ARE THAT

                     5   THE DEFENDANTS HAVE EITHER DEFICIENT OR NONEXISTENT POLICIES

                     6   FOR PROCESSING AND RELEASING DOC INMATES WHO ARE ULTIMATELY

                     7   SENTENCED, AND AT THE TIME OF THEIR SENTENCE, IF CREDIT IS

                     8   GIVEN FOR TIME SERVED OR FOR GOOD TIME, OR WHATEVER MECHANISMS

                     9   REQUIRE THE CREDIT, THESE PARTICULAR PLAINTIFFS CONTINUE TO BE

                    10   DETAINED IN VIOLATION OF THEIR CONSTITUTIONAL RIGHT TO LIBERTY.

                    11   THE PLAINTIFF ALLEGES THAT EACH DEFENDANT KNEW THAT ITS

                    12   DEFICIENT POLICIES RESULTED IN UNLAWFUL OVER-DETENTION DUE TO

                    13   COMPLAINTS BY THE PARTICULAR PLAINTIFFS, COMPLAINTS BY THEIR

                    14   FAMILY AND LOVED ONES, LETTERS SENT, AND ULTIMATELY A LETTER

                    15   SENT BY PLAINTIFFS' COUNSEL.

                    16                    THE DEFENDANTS EACH ARGUED THAT THEIR PARTICULAR

                    17   CONDUCT WAS OBJECTIVELY REASONABLE BECAUSE EACH OF THE

                    18   INDIVIDUAL DEFENDANTS ARGUE THAT -- OR EACH OF THE CLASSES OF

                    19   INDIVIDUAL DEFENDANTS ARGUED THAT THEY DIDN'T HAVE THE CUSTODY

                    20   OR THE AUTHORITY TO MAKE THE SPECIFIC RELEASES.          JUST THE

                    21   FINGER POINTING ALONE PRECLUDES THIS COURT FROM MAKING A

                    22   DETERMINATION THAT WOULD SUBSTANTIATE QUALIFIED IMMUNITY IS

                    23   AVAILABLE BECAUSE THE COURT CANNOT CONCLUDE THAT ONE PARTY OR

                    24   THE OTHER ACTED IN AN OBJECTIONABLY REASONABLE FASHION WHEN

                    25   IT'S CLEAR THAT I WOULD HAVE TO MAKE FINDINGS OF FACT IN ORDER
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 52 of 53
                                                                                             52




1   2   :   1   2    1   TO MAKE THAT DETERMINATION.      SO AT THIS JUNCTURE, THE COURT

                     2   SIMPLY CANNOT GRANT THE INDIVIDUAL CAPACITY QUALIFIED IMMUNITY

                     3   DEFENSE AND WILL DENY THE 12(B)(6) MOTION ON THE INDIVIDUAL

                     4   CAPACITY CLAIMS WITH RESPECT TO QUALIFIED IMMUNITY.

                     5                    TAKEN AS TRUE AND ACCEPTING THE ALLEGATIONS AS

                     6   TRUE, THE PLAINTIFFS' FOURTEENTH AMENDMENT DUE PROCESS RIGHTS

                     7   TO LIBERTY WERE VIOLATED WHEN THEY WERE NOT RELEASED SUBSEQUENT

                     8   TO THERE BEING NO LEGAL AUTHORITY TO CONTINUE TO INCARCERATE

                     9   THEM.   THE COURT EMPHASIZES THAT THE COURT CANNOT -- THAT THE

                    10   DEFENDANTS CANNOT SUCCEED IN THEIR MOTIONS AT THIS PLEADING

                    11   STAGE BECAUSE THE CONTENTIONS IN SUPPORT OF THE DEFENDANTS'

                    12   MOTIONS ARE BASED ON A RENDITION OF THE FACTS THAT CONTRADICT

                    13   THE FACTUAL ALLEGATIONS IN THE PLAINTIFFS' COMPLAINT, AND THIS

                    14   COURT IS OBLIGED TO TAKE THE ALLEGATIONS IN THE PLAINTIFFS'

                    15   COMPLAINT AS TRUE AT THIS JUNCTURE.        SO THE MOTIONS TO DISMISS

                    16   THE CONSTITUTIONAL CLAIMS ARE DENIED.

                    17                    THE COURT IS GOING TO LIKEWISE DENY THE MOTIONS

                    18   TO DISMISS THE INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AND

                    19   THE FALSE IMPRISONMENT CLAIMS.      IT MAY BE THAT DISCOVERY AND --

                    20   ON MOTION FOR SUMMARY JUDGMENT, THOSE CLAIMS, PARTICULARLY THE

                    21   INTENTIONAL INFLICTION CLAIM, WHICH WHITE VERSUS MONSANTO

                    22   PLACES AN EXTREMELY HIGH BURDEN, BUT GIVEN THE ALLEGATIONS IN

                    23   THE COMPLAINT, THE COURT IS GOING TO DENY THE DISMISSAL OF THE

                    24   STATE LAW CLAIMS AT THIS STAGE IN THE PROCEEDINGS.

                    25                    IS THERE ANYTHING FURTHER?
                         Case 3:17-cv-00512-SDD-EWD   Document 81   10/02/18 Page 53 of 53
                                                                                             53




1   2   :   1   4    1              MR. RICHARDSON:      NO, YOUR HONOR.

                     2              MS. WASHINGTON:      NO.

                     3              THE COURT:   OKAY.     WE ARE ADJOURNED.

                     4                    THANK YOU ALL FOR COMING IN THIS MORNING.

                     5              MR. EVANS:   THANK YOU, YOUR HONOR.

                     6              MS. WASHINGTON:      THANK YOU, YOUR HONOR.

                     7                         (PROCEEDINGS ADJOURNED.)

                     8                                    * * *

                     9                                CERTIFICATE
                    10        I, SHANNON THOMPSON, CCR, OFFICIAL COURT REPORTER FOR THE
                    11   UNITED STATES DISTRICT COURT, MIDDLE DISTRICT OF LOUISIANA,
                    12   CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT TRANSCRIPT, TO
                    13   THE BEST OF MY ABILITY AND UNDERSTANDING, FROM THE RECORD OF
                    14   PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.
                    15

                    16                                     S
                                                          ______________________
                    17                                    SHANNON THOMPSON, CCR,
                    18                                    OFFICIAL COURT REPORTER
                    19

                    20

                    21

                    22

                    23

                    24

                    25
